Exhibit 10.1
execution version
 
Teledyne Technologies Incorporated
$75,000,000 4.04% Senior Notes, Series A,
due September 15, 2015
$100,000,000 4.74% Senior Notes, Series B,
due September 15, 2017
$75,000,000 5.30% Senior Notes, Series C,
due September 15, 2020
 
Note Purchase Agreement
 
Dated as of May 12, 2010
 

 



--------------------------------------------------------------------------------



 



Table of Contents

         
Section                                                                  
                                  Heading   Page  
Section 1. Authorization of Notes
    1  
 
       
Section 1.1. Description of Notes
    1  
Section 1.2. Interest Rate
    2  
 
       
Section 2. Sale and Purchase of Notes
    2  
 
       
Section 2.1. Notes
    2  
Section 2.2. Subsidiary Guaranty
    2  
 
       
Section 3. Closing
    3  
 
       
Section 4. Conditions to Closing
    3  
 
       
Section 4.1. Representations and Warranties
    3  
Section 4.2. Performance; No Default
    4  
Section 4.3. Compliance Certificates
    4  
Section 4.4. Opinions of Counsel
    4  
Section 4.5. Purchase Permitted By Applicable Law, Etc
    5  
Section 4.6. Execution of Agreement; Sale of Other Notes
    5  
Section 4.7. Payment of Special Counsel Fees
    5  
Section 4.8. Private Placement Number
    5  
Section 4.9. Changes in Corporate Structure
    5  
Section 4.10. Subsidiary Guaranty
    6  
Section 4.11. Funding Instructions
    6  
Section 4.12. July 4, 2010 Financials
    6  
Section 4.13. Proceedings and Documents
    6  
 
       
Section 5. Representations and Warranties of the Company
    6  
 
       
Section 5.1. Organization; Power and Authority
    6  
Section 5.2. Authorization, Etc
    6  
Section 5.3. Disclosure
    7  
Section 5.4. Organization and Ownership of Shares of Subsidiaries
    7  
Section 5.5. Financial Statements; Material Liabilities
    8  
Section 5.6. Compliance with Laws, Other Instruments, Etc
    8  
Section 5.7. Governmental Authorizations, Etc
    9  
Section 5.8. Litigation; Observance of Agreements, Statutes and Orders
    9  
Section 5.9. Taxes
    9  
Section 5.10. Title to Property; Leases
    9  
Section 5.11. Licenses, Permits, Etc
    10  
Section 5.12. Compliance with ERISA
    10  
Section 5.13. Private Offering by the Company
    11  

-i-



--------------------------------------------------------------------------------



 



         
Section                                                                  
                                  Heading   Page  
Section 5.14. Use of Proceeds; Margin Regulations
    11  
Section 5.15. Existing Indebtedness; Future Liens
    11  
Section 5.16. Foreign Assets Control Regulations, Etc
    12  
Section 5.17. Status under Certain Statutes
    12  
Section 5.18. Environmental Matters
    13  
Section 5.19. Notes Rank Pari Passu
    13  
 
       
Section 6. Representations of the Purchasers
    13  
 
       
Section 6.1. Purchase for Investment
    13  
Section 6.2. Accredited Investor
    13  
Section 6.3. Source of Funds
    14  
 
       
Section 7. Information as to Company
    15  
 
       
Section 7.1. Financial and Business Information
    15  
Section 7.2. Officer’s Certificate
    18  
Section 7.3. Visitation
    19  
 
       
Section 8. Payment of the Notes
    19  
 
       
Section 8.1. Maturity
    19  
Section 8.2. Optional Prepayments with Make-Whole Amount
    20  
Section 8.3. Allocation of Partial Prepayments
    20  
Section 8.4. Maturity; Surrender, Etc.
    21  
Section 8.5. Purchase of Notes
    21  
Section 8.6. Make-Whole Amount for the Notes
    21  
Section 8.7. Prepayment in Connection with a Change in Control
    23  
Section 8.8. Prepayment in Connection with Asset Sales
    24  
 
       
Section 9. Affirmative Covenants
    24  
 
       
Section 9.1. Compliance with Law
    24  
Section 9.2. Insurance
    24  
Section 9.3. Maintenance of Properties
    25  
Section 9.4. Payment of Taxes and Claims
    25  
Section 9.5. Corporate Existence, Etc
    25  
Section 9.6. Notes to Rank Pari Passu
    25  
Section 9.7. Additional Subsidiary Guarantors
    25  
Section 9.8. Books and Records
    26  
 
       
Section 10. Negative Covenants
    26  
 
       
Section 10.1. Consolidated Leverage Ratio
    26  
Section 10.2. Interest Coverage Ratio
    27  
Section 10.3. Priority Debt
    27  
Section 10.4. Limitation on Liens
    27  
Section 10.5. Sales of Assets
    30  
Section 10.6. Merger and Consolidation
    31  

-ii-



--------------------------------------------------------------------------------



 



         
Section                                                                  
                                  Heading   Page  
Section 10.7. Transactions with Affiliates
    32  
Section 10.8. Terrorism Sanctions Regulations
    32  
 
       
Section 11. Events of Default
    32  
 
       
Section 12. Remedies on Default, Etc
    35  
 
       
Section 12.1. Acceleration
    35  
Section 12.2. Other Remedies
    35  
Section 12.3. Rescission
    36  
Section 12.4. No Waivers or Election of Remedies, Expenses, Etc
    36  
 
       
Section 13. Registration; Exchange; Substitution of Notes
    36  
 
       
Section 13.1. Registration of Notes
    36  
Section 13.2. Transfer and Exchange of Notes
    36  
Section 13.3. Replacement of Notes
    37  
 
       
Section 14. Payments on Notes
    38  
 
       
Section 14.1. Place of Payment
    38  
Section 14.2. Home Office Payment
    38  
 
       
Section 15. Expenses, Etc
    38  
 
       
Section 15.1. Transaction Expenses
    38  
Section 15.2. Survival
    39  
 
       
Section 16. Survival of Representations and Warranties; Entire Agreement
    39  
 
       
Section 17. Amendment and Waiver
    39  
 
       
Section 17.1. Requirements
    39  
Section 17.2. Solicitation of Holders of Notes
    40  
Section 17.3. Binding Effect, Etc
    40  
Section 17.4. Notes Held by Company, Etc
    41  
 
       
Section 18. Notices
    41  
 
       
Section 19. Reproduction of Documents
    41  
 
       
Section 20. Confidential Information
    42  
 
       
Section 21. Substitution of Purchaser
    43  

-iii-



--------------------------------------------------------------------------------



 



         
Section                                                                  
                                  Heading   Page  
Section 22. Miscellaneous
    43  
 
       
Section 22.1. Successors and Assigns
    43  
Section 22.2. Payments Due on Non-Business Days
    43  
Section 22.3. Accounting Terms
    44  
Section 22.4. Severability
    44  
Section 22.5. Construction
    44  
Section 22.6. Counterparts
    44  
Section 22.7. Governing Law
    44  
Section 22.8. Jurisdiction and Process; Waiver of Jury Trial
    44  

-iv-



--------------------------------------------------------------------------------



 



         
Schedule A
  —   Information Relating to Purchasers
 
       
Schedule B
  —   Defined Terms
 
       
Schedule 4.9
  —   Changes in Corporate Structure
 
       
Schedule 5.3
  —   Disclosure Materials
 
       
Schedule 5.4
  —   Subsidiaries of the Company, Ownership of Subsidiary Stock
 
       
Schedule 5.15
  —   Existing Indebtedness
 
       
Schedule 10.4
  —   Existing Liens
 
       
Exhibit 1(a)
  —   Form of 4.04% Senior Notes, Series A, due September 15, 2015
 
       
Exhibit 1(b)
  —   Form of 4.74% Senior Notes, Series B, due September 15, 2017
 
       
Exhibit 1(c)
  —   Form of 5.30% Senior Notes, Series C, due September 15, 2020
 
       
Exhibit 2.2
  —   Form of Subsidiary Guaranty
 
       
Exhibit 4.4(a)
  —   Form of Opinion of Associate General Counsel to the Company
 
       
Exhibit 4.4(b)
  —   Form of Opinion of Special Counsel to the Purchasers

-v-



--------------------------------------------------------------------------------



 



Teledyne Technologies Incorporated
1049 Camino Dos Rios
Thousand Oaks, CA 91360
$75,000,000 4.04% Senior Notes, Series A,
due September 15, 2015
$100,000,000 4.74% Senior Notes, Series B,
due September 15, 2017
$75,000,000 5.30% Senior Notes, Series C,
due September 15, 2020
Dated as of
May 12, 2010
To the Purchasers listed in
     the attached Schedule A:
Ladies and Gentlemen:
     Teledyne Technologies Incorporated, a Delaware corporation (the “Company”),
agrees with the Purchasers listed in the attached Schedule A (the “Purchasers”)
to this Note Purchase Agreement (this “Agreement”) as follows:
Section 1. Authorization of Notes.
     Section 1.1. Description of Notes. The Company will authorize the issue and
sale of the following Senior Notes:

                          Aggregate Principal         Issue   Series   Amount  
Interest Rate   Maturity Date Senior Notes   Series A (the
“Series A Notes”)   $75,000,000   4.04%   September 15, 2015                  
Senior Notes   Series B (the
“Series B Notes”)   $100,000,000   4.74%   September 15, 2017                  
Senior Notes   Series C (the
“Series C Notes”)   $75,000,000   5.30%   September 15, 2020

     The Senior Notes described above are collectively referred to as the
“Notes” (such term shall also include any such notes issued in substitution
therefor pursuant to Section 13 of this

 



--------------------------------------------------------------------------------



 



Agreement). The Series A Notes, Series B Notes and Series C Notes shall be
substantially in the form set out in Exhibit 1(a), Exhibit 1(b) and
Exhibit 1(c), respectively, with such changes therefrom, if any, as may be
approved by the Purchasers and the Company. Certain capitalized terms used in
this Agreement are defined in Schedule B; references to a “Schedule” or an
“Exhibit” are, unless otherwise specified, to a Schedule or an Exhibit attached
to this Agreement.
     Section 1.2. Interest Rate. The Notes shall bear interest (computed on the
basis of a 360-day year of twelve 30-day months) on the unpaid principal thereof
from the date of issuance at their respective stated rates of interest as may be
adjusted pursuant to the terms of this Agreement, payable semi-annually in
arrears (a) with respect to the respective stated rates of interest, payable on
the 15th day of September and March in each year and at maturity and (b) with
respect to the Interest Rate Adjustment (if any), on the 15th day of September
and March next succeeding the Company’s election to apply the Elevated Ratio and
at maturity, in each case, commencing on March 15, 2011, until such principal
sum shall have become due and payable (whether at maturity, upon notice of
prepayment or otherwise) and interest (so computed) on any overdue principal,
interest or Make-Whole Amount from the due date thereof (whether by acceleration
or otherwise) and, during the continuance of an Event of Default, on the unpaid
balance thereof, at the applicable Default Rate until paid.
Section 2. Sale and Purchase of Notes; Subsidiary Guaranty.
     Section 2.1. Notes. Subject to the terms and conditions of this Agreement,
the Company will issue and sell to each Purchaser and each Purchaser will
purchase from the Company, at the Closing provided for in Section 3, the Notes
in the principal amount of the Series specified opposite such Purchaser’s name
in Schedule A at the purchase price of 100% of the principal amount thereof. The
obligations of each Purchaser hereunder are several and not joint obligations
and each Purchaser shall have no obligation and no liability to any Person for
the performance or nonperformance by any other Purchaser hereunder.
     Section 2.2. Subsidiary Guaranty. (a) The payment by the Company of all
amounts due with respect to the Notes and the performance by the Company of its
obligations under this Agreement will be absolutely and unconditionally
guaranteed by the Subsidiary Guarantors pursuant to the Guaranty Agreement dated
as of the Closing Date, which shall be substantially in the form of Exhibit 2.2
attached hereto, and otherwise in accordance with the provisions of Section 9.7
hereof (the “Subsidiary Guaranty”).
     (b) Subject to Section 9.7, at the election of the Company and by written
notice by the Company to each holder of Notes, any Subsidiary Guarantor may be
discharged from all of its obligations and liabilities under the Subsidiary
Guaranty Agreement and shall be automatically released from its obligations
thereunder without the need for the execution or delivery of any other document
by the holders or any other Person, provided that (i) such Subsidiary Guarantor
has been released and discharged (or will be released and discharged
concurrently with the release of such Subsidiary Guarantor under the Subsidiary
Guaranty) as an obligor and guarantor under and in respect of the Bank Credit
Agreement and the Company so certifies to the holders of the Notes in a
certificate of a Responsible Officer, (ii) upon giving effect to such release
and discharge, no Default or Event of Default exists and the Company has

-2-



--------------------------------------------------------------------------------



 



delivered a certificate of a Responsible Officer to the holders of the Notes to
that effect and (iii) if any fee or other form of consideration is given to any
holder of Indebtedness of the Company for the purpose of such release, holders
of the Notes shall receive equivalent consideration.
Section 3. Closing.
     The execution and delivery of this Agreement will be made at the offices of
Chapman and Cutler LLP, 595 Market Street, San Francisco, California 94105 on
May 12, 2010 (the “Execution Date”).
     The sale and purchase of the Notes to be purchased by each Purchaser shall
occur at the offices of Chapman and Cutler LLP, 595 Market Street, San
Francisco, California 94105 at 10:00 a.m. Central time, at a closing (the
“Closing”) on September 15, 2010, or on such other Business Day prior to
September 15, 2010 as may be agreed upon by the Company and the Purchasers. On
the Closing Date, the Company will deliver to each Purchaser the Notes of the
Series to be purchased by such Purchaser in the form of a single Note (or such
greater number of Notes in denominations of at least $250,000 as such Purchaser
may request) dated the date of the Closing Date and registered in such
Purchaser’s name (or in the name of such Purchaser’s nominee), against delivery
by such Purchaser to the Company or its order of immediately available funds in
the amount of the purchase price therefor by wire transfer of immediately
available funds for the account of the Company to Account Number 058-6988, at
The Bank of New York Mellon, Pittsburgh, Pennsylvania, ABA Number 043-000-261,
in the Account Name of “Teledyne Technologies Incorporated.” If, on the Closing
Date, the Company shall fail to tender such Notes to any Purchaser as provided
above in this Section 3, or any of the conditions specified in Section 4 shall
not have been fulfilled to any Purchaser’s satisfaction, such Purchaser shall,
at such Purchaser’s election, be relieved of all further obligations under this
Agreement, without thereby waiving any rights such Purchaser may have by reason
of such failure or such nonfulfillment.
Section 4. Conditions to Closing.
     Each Purchaser’s obligation to execute and deliver this Agreement on the
Execution Date and to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, on the Execution Date and/or at the Closing, as the case may be,
of the following conditions:
     Section 4.1. Representations and Warranties.
     (a) Representations and Warranties of the Company. The representations and
warranties of the Company in this Agreement shall be correct when made and on
(1) the Execution Date and (2) at the time of the Closing (except in each case
for representations and warranties, if any, (y) made as of a specific date,
which representations and warranties will be true and correct as of the specific
date or (z) which are not qualified by the inclusion of a materiality standard,
which representations and warranties shall be true and correct in all material
respects at the time of Closing).

-3-



--------------------------------------------------------------------------------



 



     (b) Representations and Warranties of the Subsidiary Guarantors. The
representations and warranties of the Subsidiary Guarantors in the Subsidiary
Guaranty shall be correct when made and at the time of the Closing.
     Section 4.2. Performance; No Default. The Company and each Subsidiary
Guarantor shall have performed and complied with all agreements and conditions
contained in this Agreement and the Subsidiary Guaranty required to be performed
or complied with by the Company and each such Subsidiary Guaranty prior to or on
the Execution Date and at the time of the Closing, and after giving effect to
the issue and sale of the Notes (and the application of the proceeds thereof as
contemplated by Section 5.14), (i) no Default or Event of Default shall have
occurred and be continuing, (ii) with respect to the Closing, no Default under
Sections 10.1 or 10.2 shall have occurred had such covenants been effective as
of July 4, 2010 and the Notes had been issued and the proceeds of the Notes
applied as of such date as contemplated by Section 5.14 and (iii) with respect
to the Closing, Priority Indebtedness outstanding as of the time of Closing is
less than 20% of Consolidated Net Worth as of July 4, 2010. Neither the Company
nor any Subsidiary shall have entered into any transaction since the date of the
Memorandum that would have been prohibited by Sections 10.5 and 10.6 hereof had
such Sections applied since such date.
     Section 4.3. Compliance Certificates.
     (a) Officer’s Certificate of the Company. The Company shall have delivered
to such Purchaser an Officer’s Certificate, dated the Execution Date and the
date of the Closing, as the case may be, certifying that the conditions
specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.
     (b) Secretary’s Certificate of the Company. The Company shall have
delivered to such Purchaser a certificate of its Secretary or Assistant
Secretary, dated the Execution Date and the date of the Closing, as the case may
be, certifying as to the resolutions attached thereto and other corporate
proceedings relating to the authorization, execution and delivery of the Notes
and the Agreement.
     (c) Officer’s Certificate of the Subsidiary Guarantors. Each Subsidiary
Guarantor shall have delivered to such Purchaser a certificate of an authorized
officer, dated the date of the Closing, certifying that the conditions set forth
in Section 4.1(b), 4.2 and 4.9 have been fulfilled.
     (d) Secretary’s Certificate of the Subsidiary Guarantors. Each Subsidiary
Guarantor shall have delivered to such Purchaser a certificate, dated the date
of the Closing, certifying as to the resolutions attached thereto and other
partnership or corporate proceedings relating to the authorization, execution
and delivery of the Subsidiary Guaranty.
     Section 4.4. Opinions of Counsel. Such Purchaser shall have received
opinions in form and substance satisfactory to such Purchaser, dated the Closing
Date (a) from Melanie S. Cibik, Vice President, Associate General Counsel and
Assistant Secretary of the Company, covering the matters set forth in
Exhibit 4.4(a) and covering such other matters incident to the transactions
contemplated hereby as such Purchaser or its counsel may reasonably request (and
the Company

-4-



--------------------------------------------------------------------------------



 



hereby instructs its counsel to deliver such opinion to the Purchasers) and
(b) from Chapman and Cutler LLP, the Purchasers’ special counsel in connection
with such transactions, substantially in the form set forth in Exhibit 4.4(b)
and covering such other matters incident to such transactions as such Purchaser
may reasonably request.
     Section 4.5. Purchase Permitted By Applicable Law, Etc. On the date of the
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date hereof.
If requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted.
     Section 4.6. Execution of Agreement; Sale of Other Notes.
     (a) Execution of Agreement. Each of the Purchasers shall have executed and
delivered this Agreement on the Execution Date.
     (b) Sale of Other Notes. Contemporaneously with the Closing the Company
shall sell to each other Purchaser and each other Purchaser shall purchase the
Notes to be purchased by it at the Closing as specified in Schedule A.
     Section 4.7. Payment of Special Counsel Fees. Without limiting the
provisions of Section 15.1, the Company shall have paid on or before the
Execution Date and the date of the Closing the reasonable fees, reasonable
charges and reasonable disbursements of the Purchasers’ special counsel referred
to in Section 4.4 to the extent reflected in a statement of such counsel
rendered to the Company at least one Business Day prior to the Execution Date
and Closing, as the case may be.
     Section 4.8. Private Placement Number. On or before the date of the
Closing, a Private Placement Number issued by Standard & Poor’s CUSIP Service
Bureau (in cooperation with the Securities Valuation Office of the National
Association of Insurance Commissioners) shall have been obtained for each Series
of the Notes.
     Section 4.9. Changes in Corporate Structure. Neither the Company nor any
Subsidiary Guarantor shall have changed its jurisdiction of organization or,
except as reflected in Schedule 4.9, been a party to any merger or
consolidation, or shall have succeeded to all or any substantial part of the
liabilities of any other entity, at any time following the date of the most
recent financial statements referred to in Section 5.5 except any such event
occurring after the Execution Date and as permitted by Sections 10.5 and 10.6
hereof. No Change of Control has occurred since April 4, 2010.

-5-



--------------------------------------------------------------------------------



 



     Section 4.10. Subsidiary Guaranty. On or before the date of Closing, the
Subsidiary Guaranty shall have been duly authorized, executed and delivered by
each Subsidiary Guarantor, shall constitute the legal, valid and binding
contract and agreement of each Subsidiary Guarantor and such Purchaser shall
have received a true, correct and complete copy thereof.
     Section 4.11. Funding Instructions. At least three Business Days prior to
the date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company confirming the
information specified in Section 3 including (i) the name and address of the
transferee bank, (ii) such transferee bank’s ABA number and (iii) the account
name and number into which the purchase price for the Notes is to be deposited.
     Section 4.12. July 4, 2010 Financials. Not later than five Business Days
prior to the Closing, the Company shall have delivered to the Purchasers copies
of the unaudited consolidated balance sheet of the Company and its Subsidiaries
for the fiscal quarter ended July 4, 2010 and the related statements of income
and cash flows of the Company and its Subsidiaries.
     Section 4.13. Proceedings and Documents. All corporate and other similar
proceedings in connection with the transactions contemplated by this Agreement
and all documents and instruments incident to such transactions shall be
reasonably satisfactory to such Purchaser and its special counsel, and such
Purchaser and its special counsel shall have received all such counterpart
originals or certified or other copies of such documents as such Purchaser or
such special counsel may reasonably request.
Section 5. Representations and Warranties of the Company.
     The Company represents and warrants to each Purchaser on (1) the Execution
Date and (2) the Closing Date (except in each case for representations and
warranties, if any, (y) made as of a specific date, which representations and
warranties will be true and correct as of the specific date or (z) which are not
qualified by the inclusion of a materiality standard, which representations and
warranties shall be true and correct in all material respects on the Closing
Date) that:
     Section 5.1. Organization; Power and Authority. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation, and is duly qualified as a foreign
corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Company
has the corporate power and authority to own or hold under lease the properties
it purports to own or hold under lease, to transact the business it transacts
and proposes to transact, to execute and deliver this Agreement and the Notes
and to perform the provisions hereof and thereof.
     Section 5.2. Authorization, Etc. This Agreement and the Notes to be issued
pursuant to the terms hereof have been duly authorized by all necessary
corporate action on the part of the Company, and this Agreement constitutes, and
upon execution and delivery thereof each such

-6-



--------------------------------------------------------------------------------



 



Note will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
     Section 5.3. Disclosure. The Company, through its agents, Banc of America
Securities LLC and U.S. Bancorp Investments, Inc., has delivered to each
Purchaser a copy of a Private Placement Memorandum, dated March 31, 2010 (the
“Memorandum”), relating to the transactions contemplated hereby. The Memorandum
fairly describes as of its date, in all material respects, the general nature of
the business and principal properties of the Company and its Subsidiaries. This
Agreement, the Memorandum and the documents, certificates or other writings
delivered to the Purchasers by or on behalf of the Company in connection with
the transactions contemplated hereby and identified in Schedule 5.3 and the
financial statements listed in Section 5.5 (this Agreement, the Memorandum and
such documents, certificates or other writings and such financial statements in
each case, delivered to the Purchasers prior to April 14, 2010 being referred
to, collectively, as the “Disclosure Documents”), taken as a whole, do not, as
of their respective dates, contain any untrue statement of a material fact or
omit to state any material fact necessary to make the statements therein not
misleading in light of the circumstances under which they were made. Except as
disclosed in the Disclosure Documents, since January 3, 2010, there has been no
change in the financial condition, operations, business, properties or prospects
of the Company or any Subsidiary, except changes that individually or in the
aggregate would not reasonably be expected to have a Material Adverse Effect.
There is no fact known to the Company that would reasonably be expected to have
a Material Adverse Effect that has not been set forth herein or in the
Disclosure Documents.
     Section 5.4. Organization and Ownership of Shares of Subsidiaries.
(a) Schedule 5.4 contains (except as noted therein) complete and correct lists
(i) of the Company’s Subsidiaries, showing, as to each Subsidiary, the correct
name thereof, the jurisdiction of its organization, and the percentage of shares
of each class of its Capital Stock or similar equity interests outstanding owned
by the Company and each other Subsidiary and (ii) of the Company’s directors and
senior officers.
     (b) All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the
Company, its Material Subsidiaries and the Subsidiary Guarantors have been
validly issued, are fully paid and nonassessable and are owned by the Company, a
Material Subsidiary or a Subsidiary Guarantor free and clear of any Lien (except
as otherwise disclosed in Schedule 5.4).
     (c) Each Material Subsidiary and Subsidiary Guarantor identified in
Schedule 5.4 is a corporation or other legal entity duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, and is duly qualified as a foreign corporation or other legal
entity and is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each such Material
Subsidiary and Subsidiary Guarantor has the corporate or other

-7-



--------------------------------------------------------------------------------



 



power and authority to own or hold under lease the properties it purports to own
or hold under lease and to transact the business it transacts and proposes to
transact, except for such power or authority as to which the failure to have
would not have a Material Adverse Effect.
     (d) Neither any Material Subsidiary nor any Subsidiary Guarantor is a party
to, or otherwise subject to any legal, regulatory, contractual or other
restriction (other than this Agreement, the agreements listed on Schedule 5.4
and customary limitations imposed by corporate law or similar statutes)
restricting the ability of such Material Subsidiary or such Subsidiary Guarantor
to pay dividends out of profits or make any other similar distributions of
profits to the Company or any of its Subsidiaries that owns outstanding shares
of capital stock or similar equity interests of such Material Subsidiary or such
Subsidiary Guarantor.
     Section 5.5. Financial Statements; Material Liabilities. Prior to the
Execution Date, the Company has delivered to each Purchaser copies of the
audited consolidated balance sheets of the Company as of January 3, 2010,
December 28, 2008 and December 30, 2007, and the related consolidated statements
of income, stockholders’ equity and cash flows for the fiscal years ended as of
January 3, 2010, December 28, 2008 and December 30, 2007, and the unaudited
condensed consolidated balance sheet of the Company and its Subsidiaries for the
fiscal quarter ended April 4, 2010 and the related condensed consolidated
statements of income and cash flows of the Company and its Subsidiaries for such
quarter. All of said financial statements and the financial statements delivered
pursuant to Section 4.12 hereof (including in each case the related schedules
and notes) fairly present, and with respect to the financial statements
delivered pursuant to Section 4.12, will fairly present, in all material
respects the consolidated financial position of the Company and its Subsidiaries
as of the respective dates specified in such Schedule and the consolidated
results of their operations and cash flows for the respective periods so
specified and have been prepared in accordance with GAAP consistently applied
throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments). Except for liabilities incurred in the ordinary course of business
since January 3, 2010, the Company, its Material Subsidiaries and the Subsidiary
Guarantors do not have any Material liabilities that, as of the Execution Date,
are not disclosed on the January 3, 2010 or the April 4, 2010 financial
statements and required to be so disclosed, or otherwise disclosed in the
Disclosure Documents.
     Section 5.6. Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of this Agreement and the Notes will not
(a) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Material Subsidiary under, (i) any indenture, mortgage, deed of trust, loan
or credit agreement with a financial institution, (ii) corporate charter or
by-laws (or similar organizational documents), or (iii) any other agreement or
instrument to which the Company or any Material Subsidiary is bound or by which
the Company or any Material Subsidiary or any of their respective properties may
be bound or affected, (b) conflict with or result in a breach of any of the
terms, conditions or provisions of any order, judgment, decree, or ruling of any
court, arbitrator or Governmental Authority applicable to the Company or any
Material Subsidiary, or (c) violate any provision of any statute or other rule
or regulation of any Governmental Authority applicable to the Company or any
Subsidiary, except in the case of

-8-



--------------------------------------------------------------------------------



 



clause (a)(iii), (b) or (c) above, such instances that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
     Section 5.7. Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of this Agreement or the Notes other than the filing of Form D
and Form 8-K with the SEC.
     Section 5.8. Litigation; Observance of Agreements, Statutes and Orders.
(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
Subsidiary or any property of the Company or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
     (b) Neither the Company nor any Subsidiary is in default under any term of
any agreement or instrument to which it is a party or by which it is bound, or
any order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including without limitation Environmental Laws or the USA Patriot
Act) of any Governmental Authority, which default or violation, individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect.
     Section 5.9. Taxes. The Company and its Subsidiaries have filed all tax
returns that are required to have been filed in any jurisdiction, and have paid
all taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon them or their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (a) the amount
of which is not individually or in the aggregate Material or (b) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company or a Subsidiary,
as the case may be, has established adequate reserves in accordance with GAAP.
The Company knows of no basis for any other tax or assessment that, individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect. The charges, accruals and reserves on the books of the Company and its
Subsidiaries in respect of Material Federal, state or other taxes for all fiscal
periods are adequate. The Federal income tax liabilities of the Company and its
Subsidiaries have been finally determined (whether by reason of completed audits
or the statute of limitations having run) for all fiscal years up to and
including the fiscal year ended January 1, 2006.
     Section 5.10. Title to Property; Leases. The Company and its Subsidiaries
have good and sufficient title to their respective properties that individually
or in the aggregate are Material, including all such properties reflected in the
most recent audited balance sheet referred to in Section 5.5 or purported to
have been acquired by the Company or any Subsidiary after said date (except as
sold or otherwise disposed of in the ordinary course of business), in each case
free and clear of Liens prohibited by this Agreement. All leases that
individually or in the aggregate are Material are valid and subsisting and are
in full force and effect in all material respects.

-9-



--------------------------------------------------------------------------------



 



     Section 5.11. Licenses, Permits, Etc.
     (a) The Company and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, proprietary software, service
marks, trademarks and trade names, or rights thereto, that individually or in
the aggregate are Material, without known conflict with the rights of others,
except for such conflicts that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.
     (b) To the best knowledge of the Company, no product of the Company or any
of its Subsidiaries infringes in any respect any license, permit, franchise,
authorization, patent, copyright, proprietary software, service mark, trademark,
trade name or other right owned by any other Person except for such
infringements that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.
     (c) To the best knowledge of the Company, there is no violation by any
Person of any right of the Company or any of its Subsidiaries with respect to
any patent, copyright, proprietary software, service mark, trademark, trade name
or other right owned or used by the Company or any of its Subsidiaries except
for such violations that, individually or in the aggregate, would not reasonably
be expected to result in a Material Adverse Effect.
     Section 5.12. Compliance with ERISA. (a) The Company and each ERISA
Affiliate have operated and administered each Plan in compliance with all
applicable laws except for such instances of noncompliance as have not resulted
in and would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any ERISA Affiliate
has incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in section 3 of ERISA), and no event, transaction or condition has occurred or
exists that could reasonably be expected to result in the incurrence of any such
liability by the Company or any ERISA Affiliate, or in the imposition of any
Lien on any of the rights, properties or assets of the Company or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to such penalty
or excise tax provisions or to section 436 or 430 of the Code or section 4068 of
ERISA, other than such liabilities or Liens as would not be individually or in
the aggregate Material.
     (b) The present value of the aggregate benefit liabilities under each of
the Plans (other than Multiemployer Plans), determined as of the end of such
Plan’s plan year ended December 31, 2008, on the basis of the actuarial
assumptions specified for funding purposes in such Plan’s most recently
delivered actuarial valuation report, did not exceed the aggregate current value
of the assets of such Plan allocable to such benefit liabilities by more than
$20,000,000 in the aggregate for all Plans. The term “benefit liabilities” has
the meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in section 3 of ERISA.

-10-



--------------------------------------------------------------------------------



 



     (c) The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.
     (d) The execution and delivery of this Agreement and the issuance and sale
of the Notes hereunder will not involve any transaction that is subject to the
prohibitions of Section 406 of ERISA or in connection with which a tax could be
imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company in the first sentence of this Section 5.12(d) is made in reliance
upon and subject to the accuracy of such Purchaser’s representation in
Section 6.3 as to the sources of the funds to be used to pay the purchase price
of the Notes to be purchased by such Purchaser.
     Section 5.13. Private Offering by the Company. None of the Company, Banc of
America Securities LLC or U.S. Bancorp Investments, Inc., the only entities
authorized to act on the Company’s behalf, has offered the Notes or any similar
securities for sale to, or solicited any offer to buy any of the same from, or
otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers and not more than 75 other Institutional Investors, each of
which has been offered the Notes in connection with a private sale for
investment. None of the Company, Banc of America Securities LLC or U.S. Bancorp
Investments, Inc., the only entities authorized to act on the Company’s behalf,
has taken, or will take, any action that would subject the issuance or sale of
the Notes to the registration requirements of Section 5 of the Securities Act or
to the registration requirements of any securities or blue sky laws of any
applicable jurisdiction.
     Section 5.14. Use of Proceeds; Margin Regulations. The proceeds of the sale
of the Notes will be used to refinance existing Indebtedness and for general
corporate purposes, including acquisitions. No part of the proceeds from the
sale of the Notes hereunder will be used, directly or indirectly, for the
purpose of buying or carrying any margin stock in violation of Regulation U of
the Board of Governors of the Federal Reserve System (12 CFR 221), or for the
purpose of buying or carrying or trading in any securities under such
circumstances as to involve the Company in a violation of Regulation X of said
Board (12 CFR 224) or to involve any broker or dealer in a violation of
Regulation T of said Board (12 CFR 220). Margin stock does not constitute more
than 25% of the value of the consolidated assets of the Company and its
Subsidiaries and the Company does not have any present intention that margin
stock will constitute more than 25% of the value of such assets. As used in this
Section, the terms “margin stock” and “purpose of buying or carrying” shall have
the meanings assigned to them in said Regulation U.
     Section 5.15. Existing Indebtedness; Future Liens. (a) Except as described
therein, Schedule 5.15 sets forth a complete and correct list of all outstanding
Indebtedness of the Company and its Subsidiaries as of January 3, 2010 in an
aggregate outstanding amount of at least $10,000,000 (including a description of
the obligors and obligees, principal amount outstanding and collateral therefor,
if any, and Guaranty thereof, if any), since which date (i) to the Execution
Date there has been no Material change in the amounts, interest rates, sinking
funds, installment payments or maturities of such Indebtedness of the Company or
its Subsidiaries and (ii) to the Closing Date, there has there has been no
change in the amounts,

-11-



--------------------------------------------------------------------------------



 



interest rates, sinking funds, installment payments or maturities of such
Indebtedness of the Company or its Subsidiaries which, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect.
Neither the Company nor any Subsidiary is in default and no waiver of default is
currently in effect, in the payment of any principal or interest on any
Indebtedness of the Company or such Subsidiary in an aggregate outstanding
amount of at least $5,000,000 and no event or condition exists with respect to
such Indebtedness of the Company or any Subsidiary that would permit (or that
with notice or the lapse of time, or both, would permit) one or more Persons to
cause such Indebtedness to become due and payable before its stated maturity or
before its regularly scheduled dates of payment
     (b) Except as disclosed in Schedule 5.15, neither the Company nor any
Subsidiary has agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien not permitted by Section 10.4.
     (c) Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
the Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the Company, except as specifically indicated in
Schedule 5.15.
     Section 5.16. Foreign Assets Control Regulations, Etc. (a) Neither the sale
of the Notes by the Company hereunder nor its use of the proceeds thereof will
violate the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto.
     (b) Neither the Company nor any Subsidiary (i) is a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or
(ii) to the knowledge of the Company, engages in any dealings or transactions
with any such Person. The Company and its Subsidiaries are in compliance, in all
material respects, with the USA Patriot Act.
     (c) No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such Act applies to the Company.
     Section 5.17. Status under Certain Statutes. Neither the Company nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940, as
amended or the Public Utility Holding Company Act of 2005, as amended.

-12-



--------------------------------------------------------------------------------



 



     Section 5.18. Environmental Matters. (a) Neither the Company nor any
Subsidiary has knowledge of any claim or has received any notice of any claim,
and no proceeding has been instituted raising any claim against the Company or
any of its Subsidiaries or any of their respective real properties now or
formerly owned, leased or operated by any of them, or other assets, alleging any
damage to the environment or violation of any Environmental Laws, except, in
each case, such as is adequately reserved for in the Company’s April 4, 2010
financial statements or that would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
     (b) Neither the Company nor any Subsidiary has knowledge of any facts which
would give rise to any claim, public or private, of violation of Environmental
Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use, except, in each case, such as is
adequately reserved for in the Company’s April 4, 2010 financial statements or
that would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.
     (c) Neither the Company nor any Subsidiary has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them in a manner contrary to any Environmental Laws and (ii) has not disposed of
any Hazardous Materials in a manner contrary to any Environmental Laws, except
in each such case for such storage and disposal that would not, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect.
     Section 5.19. Notes Rank Pari Passu. Except as otherwise required by law,
the obligations of the Company under this Agreement and the Notes rank pari
passu in right of payment with all other senior unsecured Indebtedness (actual
or contingent) of the Company, including, without limitation, all senior
unsecured Indebtedness of the Company described in Schedule 5.15 hereto.
Section 6. Representations of the Purchasers.
     Section 6.1. Purchase for Investment. Each Purchaser severally represents,
as of the Execution Date and as of the Closing, that it is purchasing the Notes
for its own account or for one or more separate accounts maintained by such
Purchaser or for the account of one or more pension or trust funds and not with
a view to the distribution thereof, provided that the disposition of such
Purchaser’s or such pension or trust funds’ property shall at all times be
within such Purchaser’s or such pension or trust funds’ control. Each Purchaser
understands that the Notes have not been registered under the Securities Act and
may be resold only if registered pursuant to the provisions of the Securities
Act or if an exemption from registration is available, except under
circumstances where neither such registration nor such an exemption is required
by law, and that the Company is not required to register the Notes, and that the
Company has no obligation to so register the Notes.
     Section 6.2. Accredited Investor. Each Purchaser represents, as of the
Execution Date and as of the Closing, that it is an “accredited investor” (as
defined in Rule 501(a)(1), (2), (3) or

-13-



--------------------------------------------------------------------------------



 



(7) of Regulation D under the Securities Act acting for its own account (and not
for the account of others) or as a fiduciary or agent for others (which others
are also “accredited investors”). Each Purchaser further represents that such
Purchaser has had the opportunity to ask questions of the Company and received
answers concerning the terms and conditions of the sale of the Notes.
     Section 6.3. Source of Funds. Each Purchaser severally represents, as of
the Execution Date and as of the Closing, that at least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
to be used by such Purchaser to pay the purchase price of the Notes to be
purchased by such Purchaser hereunder:
     (a) the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed 10% of
the total reserves and liabilities of the general account (exclusive of separate
account liabilities) plus surplus as set forth in the NAIC Annual Statement
filed with such Purchaser’s state of domicile; or
     (b) the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or
     (c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or
     (d) the Source constitutes assets of an “investment fund” (within the
meaning of Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part V of the QPAM
Exemption), no employee benefit plan’s assets that are included in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Section V(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization and managed by such QPAM, exceed 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, as of the last day of

-14-



--------------------------------------------------------------------------------



 



its most recent calendar quarter, the QPAM does not own a 10% or more interest
in the Company and no person controlling or controlled by the QPAM (applying the
definition of “control” in Section V(e) of the QPAM Exemption) owns a 20% or
more interest in the Company (or less than 20% but greater than 10%, if such
person exercises control over the management or policies of the Company by
reason of its ownership interest) and (i) the identity of such QPAM and (ii) the
names of each employee benefit plan having assets invested in such investment
fund that equal or exceed 10% of the total of such investment fund have been
disclosed to the Company in writing pursuant to this clause (d); or
     (e) the Source constitutes assets of a “plan(s)” (within the meaning of
Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV of the INHAM Exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(d) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
     (f) the Source is a governmental plan; or
     (g) the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
     (h) the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
As used in this Section 6.3, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.
Section 7. Information as to Company.
     Section 7.1. Financial and Business Information. The Company shall deliver
to each holder of Notes that is an Institutional Investor (and prior to the
Closing Date, to each Purchaser):
     (a) Quarterly Statements — within 60 days after the end of each quarterly
fiscal period in each fiscal year of the Company (other than the last quarterly
fiscal period of each such fiscal year),
     (i) a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such quarter, and

-15-



--------------------------------------------------------------------------------



 



     (ii) consolidated statements of income and cash flows of the Company and
its Subsidiaries, for such quarter and (in the case of the second and third
quarters) for the portion of the fiscal year ending with such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that filing with the SEC within the time period specified
above the Company’s Quarterly Report on Form 10-Q prepared in compliance with
the requirements therefor and filed with the SEC shall be deemed to satisfy the
requirements of this Section 7.1(a); provided, further, that the Company shall
be deemed to have made such delivery of such Form 10 Q if it shall (1) have
timely made such Form 10 Q available on “EDGAR” and under the investor relations
tab on its home page on the worldwide web (at the date of this Agreement located
at: http//www.teledyne.com) and (2) the Company shall have notified each holder
(by telecopier or electronic mail) of the posting of such Form 10 Q (such
availability and notice thereof being referred to as “Electronic Delivery”);
     (b) Annual Statements — within 105 days after the end of each fiscal year
of the Company,
     (i) a consolidated balance sheet of the Company and its Subsidiaries, as at
the end of such year, and
     (ii) consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries, for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, provided that
filing with the SEC within the time period specified above of the Company’s
Annual Report on Form 10-K for such fiscal year (together with the Company’s
annual report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Exchange Act) prepared in accordance with the requirements therefor shall be
deemed to satisfy the requirements of this Section 7.1(b); provided, further,
that the Company shall be deemed to have made such delivery of such Form 10 K if
it shall have timely made Electronic Delivery thereof.

-16-



--------------------------------------------------------------------------------



 



     (c) SEC and Other Reports — except for filings referred to in
Section 7.1(a) and (b) above, promptly upon their becoming available and, to the
extent applicable, one copy of (i) each financial statement, report, notice or
proxy statement sent by the Company or any Subsidiary to its principal lending
banks as a whole (excluding information sent to such banks in the ordinary
course of administration of a bank facility, such as information relating to
pricing and borrowing availability) or, to the extent such information is
Material, to public securities holders generally, and (ii) each regular or
periodic report, each registration statement (without exhibits except as
expressly requested by such holder), and each prospectus and all amendments
thereto filed by the Company or any Subsidiary with the SEC and of all press
releases and other statements made available generally by the Company or any
Subsidiary to the public concerning developments that are Material, provided
that the Company shall be deemed to have satisfied its delivery obligation under
clause (ii) hereof of such regular and periodic reports, registration
statements, prospectuses and any amendments if the Company shall have timely
made Electronic Delivery thereof; provided further, that in the event such
information is not Material, the Company need not comply with clause (2) of the
definition of Electronic Delivery;
     (d) Notice of Default or Event of Default — promptly, and in any event
within ten days after a Responsible Officer becomes aware of the existence of
any Default or Event of Default or that any Person has given any notice or taken
any action with respect to a claimed default hereunder or that any Person has
given any notice or taken any action with respect to a claimed default of the
type referred to in Section 11(g), a written notice specifying the nature and
period of existence thereof and what action the Company is taking or proposes to
take with respect thereto;
     (e) ERISA Matters — promptly, and in any event within five days after a
Responsible Officer becomes aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:
     (i) with respect to any Plan, any reportable event, as defined in Section
4043(c) of ERISA and the regulations thereunder, for which notice thereof has
not been waived pursuant to such regulations as in effect on the date hereof; or
     (ii) the taking by the PBGC of steps to institute, or the threatening by
the PBGC of the institution of, proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or
     (iii) any event, transaction or condition that could result in the
incurrence of any liability by the Company or any ERISA Affiliate pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating

-17-



--------------------------------------------------------------------------------



 



to employee benefit plans, or the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate pursuant to Title I
or IV of ERISA or such penalty or excise tax provisions, if such liability or
Lien, taken together with any other such liabilities or Liens then existing,
would reasonably be expected to have a Material Adverse Effect;
     (f) Notices from Governmental Authority — promptly, and in any event within
30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any Federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect; and
     (g) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries or relating to
the ability of the Company to perform its obligations hereunder and under the
Notes as from time to time may be reasonably requested by any such holder of
Notes or such information regarding the Company required to satisfy the
requirements of 17 C.F.R. §230.144A, as amended from time to time, in connection
with any contemplated transfer of the Notes.
     Section 7.2. Officer’s Certificate. Each set of financial statements
delivered to a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b)
shall be accompanied by a certificate of a Senior Financial Officer setting
forth (which, in the case of Electronic Delivery of any such financial
statements, shall be by separate concurrent delivery of such certificate to each
holder of Notes):
     (a) Covenant Compliance — the information (including detailed calculations
and reconciliations to GAAP if Agreement Accounting Principles differ from GAAP
at the time such compliance certificate is delivered) required in order to
establish whether the Company was in compliance with the requirements of
Section 10.1 through Section 10.5 hereof, inclusive, during the quarterly or
annual period covered by the statements then being furnished (including with
respect to each such Section, where applicable, the calculations of the maximum
or minimum amount, ratio or percentage, as the case may be, permissible under
the terms of such Sections, and the calculation of the amount, ratio or
percentage then in existence) and, in the case of Section 10.1, whether and to
what extent and degree the Consolidated Leverage Ratio exceeded 3.25 to 1.00 at
the end of the applicable fiscal quarter to which such compliance certificate
relates and, as applicable, when the related Interest Rate Adjustment Period
begins, the amount of interest payable on the Notes constituting the Interest
Rate Adjustment and the date on which such amount of interest is payable or was
paid; and
     (b) Event of Default — a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall

-18-



--------------------------------------------------------------------------------



 



not have disclosed the existence during such period of any condition or event
that constitutes a Default or an Event of Default or, if any such condition or
event existed or exists (including, without limitation, any such event or
condition resulting from the failure of the Company or any Subsidiary to comply
with any Environmental Law), specifying the nature and period of existence
thereof and what action the Company shall have taken or proposes to take with
respect thereto.
     Section 7.3. Visitation. The Company shall permit the representatives of
each holder of Notes that is an Institutional Investor:
     (a) No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Company, and in
any case not more than once in any fiscal year, to visit during normal business
hours the principal executive office of the Company, to discuss the affairs,
finances and accounts of the Company and its Subsidiaries with the Company’s
officers, and (with the consent of the Company, which consent will not be
unreasonably withheld) its independent public accountants, and (with the consent
of the Company, which consent will not be unreasonably withheld, and not more
than once in any fiscal year) to visit during normal business hours the other
offices and properties of the Company and each Subsidiary, all at such
reasonable times and as may be reasonably requested in writing; and
     (b) Default — if a Default or Event of Default then exists, at the expense
of the Company, upon reasonable prior notice, to visit and inspect during normal
business hours any of the offices or properties of the Company or any
Subsidiary, to examine all their respective books of account, records, reports
and other papers, to make copies and extracts therefrom, and to discuss their
respective affairs, finances and accounts with their respective officers and
independent public accountants (and by this provision the Company authorizes
said accountants to discuss the affairs, finances and accounts of the Company
and its Subsidiaries), all at such times and as often as may be requested.
     (c) Notwithstanding anything in Section 7.3, neither the Company nor any
Subsidiary shall be required to disclose (i) any agreement, technical
information or any other item which disclosure is prohibited by law, (ii) any
agreement or technical information that is subject to a confidentiality
obligation binding upon the Company or such Subsidiary (but provided further
that the Company or such Subsidiary, as the case may be, shall, at the request
of the Purchaser, use commercially reasonable efforts to obtain permission for
such disclosure and, in the event permission cannot be obtained, furnish such
information regarding the matters to which such information relates as can
reasonably be furnished without violation of such confidentiality obligations)
or (iii) any communications protected by attorney-client privilege, the
disclosure of which might waive such privilege.
Section 8. Payment of the Notes.
     Section 8.1. Maturity. (a) The entire unpaid principal amount of the
Series A Notes shall become due and payable on September 15, 2015.

-19-



--------------------------------------------------------------------------------



 



     (b) The entire unpaid principal amount of the Series B Notes shall become
due and payable on September 15, 2017.
     (c) The entire unpaid principal amount of the Series C Notes shall become
due and payable on September 15, 2020.
     Section 8.2. Optional Prepayments with Make-Whole Amount. (a) Subject to
the terms of Section 8.2(b), the Company may, at its option, upon notice as
provided below, prepay at any time all, or from time to time any part of, the
Notes of any Series in an amount not less than 10% of the aggregate principal
amount of the Notes of such Series then outstanding in the case of a partial
prepayment (or such lesser amount as shall be required to effect a partial
prepayment resulting from an offer of prepayment pursuant to Section 10.5), at
100% of the principal amount so prepaid, together with interest accrued thereon
to the date of such prepayment, plus the Make-Whole Amount determined for the
prepayment date with respect to such principal amount. The Company will give
each holder of Notes of each applicable Series written notice of each optional
prepayment under this Section 8.2 not less than 30 days and not more than
60 days prior to the date fixed for such prepayment. Each such notice shall
specify such date (which shall be a Business Day), the aggregate principal
amount of the Notes of the applicable Series to be prepaid on such date, the
principal amount of each Note held by such holder to be prepaid (determined in
accordance with Section 8.3), and the interest to be paid on the prepayment date
with respect to such principal amount being prepaid, and shall be accompanied by
a certificate of a Senior Financial Officer as to the estimated respective
Make-Whole Amount due in connection with such prepayment (calculated as if the
date of such notice were the date of the prepayment), setting forth the details
of such computation. Two Business Days prior to such prepayment, the Company
shall deliver to each holder of Notes of the Series to be prepaid a certificate
of a Senior Financial Officer specifying the calculation of each such Make-Whole
Amount as of the specified prepayment date.
     (b) Notwithstanding anything contained in Section 8.2(a) to the contrary,
if and so long as any Default or Event of Default exists, or any full or partial
prepayment is made in contemplation or avoidance of any Default or Event of
Default, any full or partial prepayment of the Notes pursuant to the provisions
of this Section 8.2 may not be made by the Company by Series but rather shall be
made by the Company with respect to all of the Notes (without regard to Series)
and, with respect to a partial prepayment, shall be allocated among all of the
Notes at the time outstanding in proportion, as nearly as practicable, to the
respective unpaid principal amounts thereof (without regard to Series).
     Section 8.3. Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes of any Series pursuant to the provisions of Section 8.2,
the principal amount of the Notes of the Series to be prepaid shall be allocated
among all of the Notes of such Series to be prepaid at the time outstanding in
proportion, as nearly as practicable, to the respective unpaid principal amounts
thereof not theretofore called for prepayment. In the case of each partial
prepayment made pursuant to the provisions of Section 8.8, the principal amount
of the Notes to be prepaid shall be made to such holders who have accepted any
offer of prepayment pursuant to the provisions of Section 8.8, and such partial
prepayment shall be allocated among the Notes of

-20-



--------------------------------------------------------------------------------



 



such holders in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof of the Notes of all holders who have accepted such
offer of prepayment.
     Section 8.4. Maturity; Surrender, Etc. In the case of each prepayment of
Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment (which shall be a Business Day), together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any. From and after such date, unless the Company shall fail to pay such
principal amount when so due and payable, together with the interest and
Make-Whole Amount as aforesaid, interest on such principal amount shall cease to
accrue. Any Note paid or prepaid in full shall be surrendered to the Company and
cancelled and shall not be reissued, and no Note shall be issued in lieu of any
prepaid principal amount of any Note.
     Section 8.5. Purchase of Notes. The Company will not and will not permit
any Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes of any Series except (a) upon the
payment or prepayment of the Notes in accordance with the terms of this
Agreement and the Notes or (b) pursuant to a written offer to purchase any
outstanding Notes made by the Company or an Affiliate pro rata to the holders of
the Notes of all Series upon the same terms and conditions. The Company will
promptly cancel all Notes acquired by it or any Affiliate pursuant to any
payment, prepayment or purchase of Notes pursuant to any provision of this
Agreement and no Notes may be issued in substitution or exchange for any such
Notes.
     Section 8.6. Make-Whole Amount for the Notes. “Make-Whole Amount” means,
with respect to any Note, an amount equal to the excess, if any, of the
Discounted Value of the Remaining Scheduled Payments with respect to the Called
Principal of such Note over the amount of such Called Principal, provided that
the Make-Whole Amount may in no event be less than zero. For the purposes of
determining the Make-Whole Amount, the following terms have the following
meanings:
     “Called Principal” means, with respect to any Note, the principal of such
Note that is to be prepaid pursuant to Section 8.2 or has become or is declared
to be immediately due and payable pursuant to Section 12.1, as the context
requires.
     “Discounted Value” means, with respect to the Called Principal of any Note,
the amount obtained by discounting all Remaining Scheduled Payments with respect
to such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
     “Reinvestment Yield” means, with respect to the Called Principal of any
Note, 0.50% over the yield to maturity implied by (i) the yields reported as of
10:00 a.m. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1” (or such other display as may replace Page PX1) on Bloomberg
Financial Markets for the most recently issued actively traded on the run

-21-



--------------------------------------------------------------------------------



 



U.S. Treasury securities having a maturity equal to the Remaining Average Life
of such Called Principal as of such Settlement Date, or (ii) if such yields are
not reported as of such time or the yields reported as of such time are not
ascertainable (including by way of interpolation), the Treasury Constant
Maturity Series Yields reported, for the latest day for which such yields have
been so reported as of the second Business Day preceding the Settlement Date
with respect to such Called Principal, in Federal Reserve Statistical Release
H.15 (or any comparable successor publication) for U.S. Treasury securities
having a constant maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date.
     In the case of each determination under clause (i) or clause (ii), as the
case may be, of the preceding paragraph, such implied yield will be determined,
if necessary, by (a) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly between (1) the applicable U.S. Treasury security with the maturity
closest to and greater than such Remaining Average Life and (2) the applicable
U.S. Treasury security with the maturity closest to and less than such Remaining
Average Life. The Reinvestment Yield shall be rounded to the number of decimal
places as appears in the interest rate of the applicable Note.
     “Remaining Average Life” means, with respect to any Called Principal, the
number of years (calculated to the nearest one-twelfth year) obtained by
dividing (i) such Called Principal into (ii) the sum of the products obtained by
multiplying (a) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (b) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.
     “Remaining Scheduled Payments” means, with respect to the Called Principal
of any Note, all payments of such Called Principal and interest thereon that
would be due after the Settlement Date with respect to such Called Principal if
no payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or Section 12.1. For the avoidance of doubt, the
Applicable Interest Rate then in effect shall be used in connection with any
computation of the Remaining Scheduled Payments.
     “Settlement Date” means, with respect to the Called Principal of any Note,
the date on which such Called Principal is to be prepaid pursuant to Section 8.2
or 8.8 or has become or is declared to be immediately due and payable pursuant
to Section 12.1, as the context requires.

-22-



--------------------------------------------------------------------------------



 



     Section 8.7. Prepayment in Connection with a Change in Control.
     (a) Notice of Change in Control. The Company will, within 15 Business Days
after any Responsible Officer has knowledge of the occurrence of any Change in
Control, give written notice of such Change in Control to each holder of Notes.
If a Change in Control has occurred, such notice shall contain and constitute an
offer to prepay Notes of each Series as described in subparagraph (b) of this
Section 8.7 and shall be accompanied by the certificate described in
subparagraph (e) of this Section 8.7.
     (b) Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraphs (a) and (b) of this Section 8.7 shall be an offer to prepay, in
accordance with and subject to this Section 8.7, all, but not less than all, the
Notes held by each holder (in this case only, “holder” in respect of any Note
registered in the name of a nominee for a disclosed beneficial owner shall mean
such beneficial owner) on a date specified in such offer (the “Proposed
Prepayment Date”). If such Proposed Prepayment Date is in connection with an
offer contemplated by subparagraph (a) of this Section 8.7, such date shall be
not less than 20 days and not more than 30 days after the date of such offer (if
the Proposed Prepayment Date shall not be specified in such offer, the Proposed
Prepayment Date shall be the 20th day after the date of such offer).
     (c) Rejection. A holder of Notes may accept or reject the offer to prepay
made pursuant to this Section 8.7 by causing a notice of such acceptance or
rejection to be delivered to the Company at least 5 Business Days prior to the
Proposed Prepayment Date. A failure by a holder of Notes to respond to an offer
to prepay made pursuant to this Section 8.7 shall be deemed to constitute a
rejection of such offer by such holder.
     (d) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment but without any
Make-Whole Amount or premium. The prepayment shall be made on the Proposed
Prepayment Date except as provided in subparagraph (f) of this Section 8.7.
     (e) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.7; (iii) that the entire principal amount of each Note is offered to
be prepaid; (iv) the interest that would be due on each Note is offered to be
prepaid, accrued to the Proposed Prepayment Date; (v) that the conditions of
this Section 8.7 have been fulfilled; and (vi) in reasonable detail, the nature
and date or proposed date of the Change in Control.
     (f) “Change in Control” Defined. “Change in Control” means the occurrence
of the following event or circumstance:
if any Person or Persons acting in concert, together with Affiliates thereof,
shall become in the aggregate, directly or indirectly, the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the

-23-



--------------------------------------------------------------------------------



 



Exchange Act) of more than 50% (by number of shares) of the issued and
outstanding Voting Stock of the Company.
     Section 8.8. Prepayment in Connection with Asset Sales. If the Company is
required, in accordance with Section 10.5, to offer to prepay the Notes of all
Series using the proceeds of a sale of a substantial part of the assets of the
Company and its Subsidiaries, the Company will give written notice thereof to
each holder of a Note, which notice shall describe such sale in reasonable
detail and (a) refer specifically to this Section 8.8, (b) specify the pro rata
portion of each Note being so offered to be so prepaid (determined based on the
unpaid principal amount of each Note in proportion to the aggregate unpaid
principal of all Notes at the time outstanding), (c) specify a date not less
than 30 days and not more than 60 days after the date of such notice (the “Asset
Sale Prepayment Date”) and specify the Asset Sale Response Date (as defined
below) and (d) offer to prepay on the Asset Sale Prepayment Date such pro rata
portion of each Note, together with interest accrued thereon to the Asset Sale
Prepayment Date. Each holder of a Note shall notify the Company of such holder’s
acceptance or rejection of such offer by giving written notice thereof to the
Company on a date at least 10 days prior to the Asset Sale Prepayment Date (such
date 10 days prior to the Asset Sale Prepayment Date being the “Asset Sale
Response Date”), and the Company shall prepay on the Asset Sale Prepayment Date
such pro rata portion of each Note held by the holders who have accepted such
offer in accordance with this Section 8.8 at a price in respect of each Note
held by such holder equal to 100% of the principal amount of such pro rata
portion, together with interest accrued thereon to the Asset Sale Prepayment
Date but without any Make-Whole Amount or premium; provided, however, that the
failure by a holder of any Note to respond to such offer in writing on or before
the Asset Sale Response Date shall be deemed to be a rejection of such offer.
Section 9. Affirmative Covenants.
     The Company covenants that so long as any of the Notes are outstanding:
     Section 9.1. Compliance with Law. Without limiting Section 10.8, the
Company will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, the USA Patriot Act and
Environmental Laws, and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non- compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     Section 9.2. Insurance. The Company will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms as are customary
and in such amounts as are no less than customary, and including deductibles,
co-insurance and self-insurance as are customary, in each instance, in the case
of entities of established reputations engaged in the same or a similar business
and similarly situated.

-24-



--------------------------------------------------------------------------------



 



     Section 9.3. Maintenance of Properties. The Company will, and will cause
each of its Subsidiaries to, maintain and keep, or cause to be maintained and
kept, their respective properties in good repair, working order and condition
(other than ordinary wear and tear), so that the business carried on in
connection therewith may be properly conducted in all material respects,
provided that this Section shall not prevent the Company or any Subsidiary from
discontinuing the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Company has
concluded that such discontinuance would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
     Section 9.4. Payment of Taxes and Claims. The Company will, and will cause
each of its Subsidiaries to, file all tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent the same have become due and payable and before they have become
delinquent and all claims for which sums have become due and payable that have
or might become a Lien on properties or assets of the Company or any Subsidiary
not permitted by Section 10.4, provided that neither the Company nor any
Subsidiary need pay any such tax, assessment, charge, levy, or claim if (i) the
amount, applicability or validity thereof is contested by the Company or such
Subsidiary on a timely basis in good faith and in appropriate proceedings, and
the Company or a Subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of the Company or such Subsidiary or (ii) the
nonpayment of all such taxes, assessments, charges, levies and claims in the
aggregate would not reasonably be expected to have a Material Adverse Effect.
     Section 9.5. Corporate Existence, Etc. Subject to Section 10.6, the Company
will at all times preserve and keep in full force and effect its corporate
existence. Subject to Sections 10.5 and 10.6, the Company will at all times
preserve and keep in full force and effect the corporate existence of each of
its Subsidiaries (unless merged into the Company or a Wholly Owned Subsidiary)
and all rights and franchises of the Company and its Subsidiaries unless, in the
good faith judgment of the Company, the termination of or failure to preserve
and keep in full force and effect such corporate existence, right or franchise
would not, individually or in the aggregate, have a Material Adverse Effect.
     Section 9.6. Notes to Rank Pari Passu. The Notes and all other obligations
under this Agreement of the Company are and at all times shall remain direct and
unsecured obligations of the Company (except to the extent such obligation
becomes secured pursuant to the ratable Lien provision of Section 10.4) ranking
(a) pari passu as against the assets of the Company with all other Notes from
time to time issued and outstanding hereunder without any preference among
themselves and (b) pari passu with all Indebtedness outstanding under the Bank
Credit Agreement and all other present and future unsecured Indebtedness (actual
or contingent) of the Company which is not expressed to be subordinate or junior
in rank to any other unsecured Indebtedness of the Company.
     Section 9.7. Additional Subsidiary Guarantors. The Company will cause any
Subsidiary which is required by the terms of the Bank Credit Agreement to become
a party to, or

-25-



--------------------------------------------------------------------------------



 



otherwise guarantee, Indebtedness in respect of the Bank Credit Agreement, to
enter into the Subsidiary Guaranty and deliver to each of the holders of the
Notes (substantially concurrently with the incurrence of any such obligation
pursuant to the Bank Credit Agreement) the following items:
     (a) a joinder agreement in respect of the Subsidiary Guaranty substantially
in the form of Exhibit A to the Subsidiary Guaranty;
     (b) a certificate signed by an authorized Responsible Officer of the
Company making representations and warranties to the effect of those contained
in the Subsidiary Guaranty, with respect to such Subsidiary and the Subsidiary
Guaranty, as applicable; and
     (c) an opinion of counsel (who may be in-house counsel for the Company)
addressed to each of the holders of the Notes satisfactory to the Required
Holders, to the effect that the Subsidiary Guaranty by such Person has been duly
authorized, executed and delivered and that the Subsidiary Guaranty constitutes
the legal, valid and binding contract and agreement of such Person and
enforceable in accordance with its terms, except as an enforcement of such terms
may be limited by bankruptcy, insolvency, fraudulent conveyance and similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles.
     Section 9.8. Books and Records. The Company will maintain proper books of
record and account in all material respects in conformity with GAAP. The Company
will, and will cause each of its Subsidiaries to, maintain their books of record
and account in material conformity with all applicable requirements of any
Governmental Authority having legal or regulatory jurisdiction over the Company
or such Subsidiary, as the case may be.
Section 10. Negative Covenants.
     The Company covenants that so long as any of the Notes are outstanding:
     Section 10.1. Consolidated Leverage Ratio. The Company will not at any time
permit the Consolidated Leverage Ratio as of the end of any fiscal quarter of
the Company to be greater than 3.25 to 1.00; provided, however, that if an
Acquisition Event shall have occurred during such fiscal quarter, the Company
shall have the right, subject to compliance with the following sentence, to
permit the Consolidated Leverage Ratio to exceed 3.25 to 1.00, so long as (a) it
does not exceed 3.50 to 1.00 (the “Elevated Ratio”) and (b) it does not exceed
3.25 to 1.00 for more than four (4) consecutive fiscal quarters. If the Company
should desire to apply the Elevated Ratio at the end of a particular fiscal
quarter as contemplated by the preceding proviso, the Company must (A) pay to
each holder of a Note, as additional interest, the Interest Rate Adjustment for
such Interest Rate Adjustment Period on the unpaid principal balance of such
Note on the earlier to occur of (1) the 15th day of September and March next
succeeding the Company’s election to apply the Elevated Ratio or (2) the date
the Notes have become due and payable as a result of their maturity or
acceleration and (B) deliver to the holders of the Notes a written notice from a
Senior Financial Officer of the Company (1) complying with Section 7.2(a)

-26-



--------------------------------------------------------------------------------



 



hereof, (2) stating that the Company is applying the Elevated Ratio for such
fiscal quarter and (3) certifying that there has been an Acquisition Event
during such fiscal quarter.
     Section 10.2. Consolidated Interest Coverage Ratio. The Company will not
permit the Consolidated Interest Coverage Ratio as of the end of any fiscal
quarter of the Company to be less than 3.00 to 1.00.
     Section 10.3. Priority Indebtedness. The Company will not, and will not
permit any Subsidiary to, incur any Priority Indebtedness at any time unless at
the time of the incurrence thereof and after giving effect thereto, the
aggregate amount of all Priority Indebtedness would not exceed 20% of
Consolidated Net Worth, determined as of the end of the then most recently ended
fiscal quarter of the Company.
     Section 10.4. Limitation on Liens. The Company will not, and will not
permit any of its Subsidiaries to, directly or indirectly create, incur, assume
or permit to exist (upon the happening of a contingency or otherwise) any Lien
on or with respect to any property or asset (including, without limitation, any
document or instrument in respect of goods or accounts receivable) of the
Company or any such Subsidiary, whether now owned or held or hereafter acquired,
or any income or profits therefrom, or assign or otherwise convey any right to
receive income or profits (unless it makes, or causes to be made, effective
provision whereby the Notes will be equally and ratably secured with any and all
other obligations thereby secured, such security to be pursuant to an agreement
reasonably satisfactory to the Required Holders (it being understood and agreed
by all present parties hereto and subsequent holders of the Notes that the
Required Holders are hereby authorized to execute and deliver any intercreditor,
collateral agency or similar agreements and security documents in connection
with the grant of a ratable Lien to secure the Notes in form and substance
satisfactory to the Required Holders and that execution thereof by the Required
Holders will bind all holders from time to time of the Notes) and, in any such
case, the Notes shall have the benefit, to the fullest extent that, and with
such priority as, the holders of the Notes may be entitled under applicable law,
of an equitable Lien on such property), except:
     (a) Liens existing on the Execution Date and reflected on Schedule 10.4
hereof;
     (b) Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
     (c) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business, provided that such Liens secure only amounts not yet due and
payable or, if due and payable, are unfiled and no other action has been taken
to enforce the same or are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established;

-27-



--------------------------------------------------------------------------------



 



     (d) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
     (e) deposits and other customary Liens to secure the performance of bids,
trade contracts and leases (other than Indebtedness), statutory obligations,
surety bonds (other than bonds related to judgments or litigation), performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;
     (f) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
     (g) Liens securing judgments for the payment of money not constituting an
Event of Default hereunder or securing appeal or other surety bonds related to
such judgments;
     (h) leases or subleases granted to others not interfering in any material
respect with the business of the Company or any of its Subsidiaries;
     (i) normal and customary rights of setoff (a) upon deposits of cash in
favor of banks or other depository institutions or (b) contained in trade
contracts entered into in the ordinary course of business;
     (j) Liens of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection;
     (k) Liens of sellers of goods to the Company and any of its Subsidiaries
arising under Article 2 of the UCC or similar provisions of applicable law in
the ordinary course of business, covering only the goods sold and securing only
the unpaid purchase price for such goods and related expenses;
     (l) Liens granted in favor of any Governmental Authority created pursuant
to cost-type contracts, progress-billing contracts or advance-pay contracts with
such Governmental Authority to which the Company or any of its Subsidiaries is a
party in the materials and products of the Company and its Subsidiaries subject
to such contracts or, in the case of advance-pay contracts only, any advance
payments made thereunder to the Company and its Subsidiaries by such
Governmental Authority;
     (m) Liens securing Indebtedness of a Subsidiary to the Company or to a
Subsidiary;
     (n) Liens incurred after the Execution Date given to secure the payment of
the purchase price incurred in connection with the acquisition, construction or
improvement of property (other than accounts receivable or inventory) useful and
intended to be used

-28-



--------------------------------------------------------------------------------



 



in carrying on the business of the Company or a Subsidiary, including Liens
existing on such property at the time of acquisition or construction thereof or
Liens incurred within 365 days of such acquisition or completion of such
construction or improvement, provided that (i) the Lien shall attach solely to
the property acquired, purchased, constructed or improved and the proceeds
thereof and, if required by the terms of the instrument originally creating such
Lien, other property (or improvement thereon) which is an improvement to or is
acquired for specific use in connection with such acquired or constructed
property (or improvement thereon); (ii) at the time of acquisition, construction
or improvement of such property (or, in the case of any Lien incurred within
three hundred sixty-five (365) days of such acquisition or completion of such
construction or improvement, at the time of the incurrence of the Indebtedness
secured by such Lien), the aggregate amount remaining unpaid on all Indebtedness
secured by Liens on such property, whether or not assumed by the Company or a
Subsidiary, shall not exceed the lesser of (y) the cost of such acquisition,
construction or improvement or (z) the Fair Market Value of such property (as
determined in good faith by one or more officers of the Company or Subsidiary to
whom authority to enter into the transaction has been delegated by the board of
directors of the Company or the Subsidiary); and (iii) at the time of such
incurrence and after giving effect thereto, no Default or Event of Default would
exist;
     (o) any Lien existing on property of a Person immediately prior to its
being consolidated with or merged into the Company or a Subsidiary or its
becoming a Subsidiary, or any Lien existing on any property acquired by the
Company or any Subsidiary at the time such property is so acquired (whether or
not the Indebtedness secured thereby shall have been assumed), provided that
(i) no such Lien shall have been created or assumed in contemplation of such
consolidation or merger or such Person’s becoming a Subsidiary or such
acquisition of property, (ii) each such Lien shall extend solely to the item or
items of property or assets of the Person so acquired and, if required by the
terms of the instrument originally creating such Lien, other property which is
an improvement to or is acquired for specific use in connection with such
acquired property, and (iii) at the time of such incurrence and after giving
effect thereto, no Default or Event of Default would exist;
     (p) any extensions, renewals or replacements of any Lien permitted by the
preceding subparagraphs (a), (m), (n) and (o) of this Section 10.4, provided
that (i) no additional property shall be encumbered by such Liens, (ii) the
unpaid principal amount of the Indebtedness or other obligations secured thereby
shall not be increased on or after the date of any extension, renewal or
replacement, and (iii) at such time and immediately after giving effect thereto,
no Default or Event of Default shall have occurred and be continuing;
     (q) licenses or sublicenses granted to third parties so long as such
licenses or sublicenses would not, individually or in the aggregate, have a
Material Adverse Effect or otherwise interfere in any material respect with the
business of the Company or any of its Subsidiaries;

-29-



--------------------------------------------------------------------------------



 



     (r) Liens on insurance proceeds and deposits arising in the ordinary course
of business in connection with the financing of insurance premiums and so long
as such Liens would not, individually or in the aggregate, have a Material
Adverse Effect;
     (s) Liens in favor of a securities intermediary granted in the ordinary
course of business on securities in a securities account;
     (t) Liens attaching solely to cash earnest money deposits in connection
with any letter of intent or purchase agreement in connection with any
Acquisition permitted hereby and so long as such Liens would not, individually
or in the aggregate, have a Material Adverse Effect; and
     (u) Liens securing Indebtedness of the Company or any Subsidiary, provided
that the incurrence of any such Indebtedness shall be permitted by Section 10.3,
and, provided further that, no such Liens may secure any obligations under the
Bank Credit Agreement unless effective provision is made whereby the Notes will
be equally and ratably secured with any and all other obligations thereby
secured as described above and in form and substance reasonably satisfactory to
the Required Holders.
     Section 10.5. Sales of Assets. The Company will not, and will not permit
any Subsidiary to, sell, lease or otherwise dispose of any substantial part (as
defined below) of the assets of the Company and its Subsidiaries; provided,
however, that the Company or any Subsidiary may sell, lease or otherwise dispose
of (a) assets or Capital Stock of Teledyne Continental Motors, Inc. and/or
Teledyne Mattituck Services, Inc., including without limitation, any
intellectual property owned by the Company or any other Subsidiary necessary for
the use and operation of the assets of Teledyne Continental Motors, Inc. and/or
Teledyne Mattituck Services, Inc. (the “TCM IP”), substantially for cash
consideration (subject, in each case, to such Subsidiary not having acquired any
Material assets from the Company or any other Subsidiary subsequent to
January 3, 2010 other than the TCM IP) and (b) assets constituting a substantial
part of the assets of the Company and its Subsidiaries if such assets are sold
in an arms length transaction and, at such time and immediately after giving
effect thereto, no Default or Event of Default would exist (it being agreed
that, for purposes of determining compliance with Sections 10.1 and 10.2, such
transaction shall be treated on a pro forma basis for the relevant period as
having been consummated as of the last day of the most recent fiscal quarter for
which financial statements have been delivered and, for purposes of determining
compliance with Section 10.3, that all Priority Debt will be deemed to have been
incurred as of the last day of the most recent fiscal quarter for which
financial statements have been delivered) and an amount equal to the net
proceeds received from such sale, lease or other disposition (but in the case of
clause (b) above, only with respect to that portion of such assets that exceeds
the definition of “substantial part” set forth below) shall be used within
365 days of such sale, lease or disposition, in any combination:
     (1) to acquire productive assets used or useful in carrying on the business
of the Company and its Subsidiaries and having a value at least equal to the
value of such assets sold, leased or otherwise disposed of; and/or

-30-



--------------------------------------------------------------------------------



 



     (2) to prepay or retire Senior Indebtedness of the Company and/or its
Subsidiaries, provided that, the Company shall, in accordance with Section 8.8,
offer to prepay each outstanding Note in a principal amount which equals the
Ratable Portion for such Note.
     As used in this Section 10.5, a sale, lease or other disposition of assets
shall be deemed to be a “substantial part” of the assets of the Company and its
Subsidiaries, taken as a whole, if the book value of such assets, when added to
the book value of all other assets sold, leased or otherwise disposed of by the
Company and its Subsidiaries, taken as a whole, during the period of 12
consecutive months ending on the date of such sale, lease or other disposition,
exceeds 15% of the book value of Consolidated Total Assets, determined as of the
end of the fiscal quarter immediately preceding such sale, lease or other
disposition; provided that there shall be excluded from any determination of a
“substantial part” any (i) sale or disposition of assets in the ordinary course
of business of the Company and its Subsidiaries, (ii) any transfer of assets
from the Company to any Subsidiary or from any Subsidiary to the Company or a
Subsidiary and (iii) any sale or transfer of property acquired by the Company or
any Subsidiary after the date of this Agreement to any Person within 365 days
following the acquisition or construction of such property by the Company or any
Subsidiary if the Company or a Subsidiary shall concurrently with such sale or
transfer, lease such property, as lessee.
     Section 10.6. Merger and Consolidation. The Company will not, and will not
permit any Subsidiary Guarantor or any of its Material Subsidiaries to,
consolidate with or merge with any other Person or convey, transfer or lease
substantially all of its assets in a single transaction or series of
transactions to any Person; provided that:
     (1) any Subsidiary Guarantor or Material Subsidiary of the Company may
(x) consolidate with or merge with, or convey, transfer or lease substantially
all of its assets in a single transaction or series of transactions to, (i) the
Company or a Subsidiary so long as in any merger or consolidation involving the
Company, the Company shall be the surviving or continuing corporation or
(ii) any other Person so long as the survivor is a Subsidiary after giving
effect to such transaction, or (y) convey, transfer or lease all of its assets
in compliance with the provisions of Section 10.5; and
     (2) the foregoing restriction does not apply to the consolidation or merger
of the Company with, or the conveyance, transfer or lease of substantially all
of the assets of the Company in a single transaction or series of transactions
to, any Person so long as:
     (a) the successor formed by such consolidation or the survivor of such
merger or the Person that acquires by conveyance, transfer or lease
substantially all of the assets of the Company as an entirety, as the case may
be (the “Successor Corporation”), shall be a solvent entity organized and
existing under the laws of the United States of America, any State thereof or
the District of Columbia;
     (b) if the Company is not the Successor Corporation, such Successor
Corporation shall have executed and delivered to each holder of Notes its
assumption of the due and punctual performance and observance of each covenant

-31-



--------------------------------------------------------------------------------



 



and condition of this Agreement and the Notes (pursuant to such agreements and
instruments as shall be reasonably satisfactory to the Required Holders), and
the Successor Corporation shall have caused to be delivered to each holder of
Notes (A) an opinion of nationally recognized independent counsel (or such other
counsel as may be reasonably acceptable to the Required Holders), to the effect
that all agreements or instruments effecting such assumption are enforceable in
accordance with their terms and (B) an acknowledgment from each Subsidiary
Guarantor that the Subsidiary Guaranty continues in full force and effect; and
     (c) immediately after giving effect to such transaction no Default or Event
of Default would exist (it being agreed that, for purposes of determining
compliance with Sections 10.1 and 10.2, such transaction shall be treated on a
pro forma basis for the relevant period as having been consummated as of the
last day of the most recent fiscal quarter for which financial statements have
been delivered and, for purposes of determining compliance with Section 10.3,
that all Priority Debt will be deemed to have been incurred as of the last day
of the most recent fiscal quarter for which financial statements have been
delivered).
     Section 10.7. Transactions with Affiliates. The Company will not and will
not permit any Subsidiary to enter into directly or indirectly any Material
transaction or Material group of related transactions (including without
limitation the purchase, lease, sale or exchange of properties of any kind or
the rendering of any service) with any Affiliate (other than the Company or
another Subsidiary), except in the ordinary course and upon fair and reasonable
terms that are not materially less favorable to the Company or such Subsidiary,
taken as a whole, than would be obtainable in a comparable arm’s-length
transaction with a Person not an Affiliate.
     Section 10.8. Terrorism Sanctions Regulations. The Company will not and
will not permit any Subsidiary to (a) become a Person described or designated in
the Specially Designated Nationals and Blocked Persons List of the Office of
Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or (b) except
to the extent permitted by applicable law, knowingly engage in any dealings or
transactions with any such Person.
Section 11. Events of Default.
     An “Event of Default” shall exist if any of the following conditions or
events shall occur and be continuing:
     (a) the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or
     (b) the Company defaults in the payment of any interest on any Note for
more than five Business Days after the same becomes due and payable; or

-32-



--------------------------------------------------------------------------------



 



     (c) the Company defaults in the performance of or compliance with any term
contained in Section 7.1(d) or Section 10; or
     (d) the Company or any Subsidiary Guarantor defaults in the performance of
or compliance with any term contained herein or in the Subsidiary Guaranty
(other than those referred to in paragraphs (a), (b) and (c) of this Section 11)
and such default is not remedied within 30 days after the earlier of (i) a
Responsible Officer obtaining actual knowledge of such default or (ii) the
Company receiving written notice of such default from any holder of a Note (any
such written notice to be identified as a “notice of default” and to refer
specifically to this Section 11(d)); or
     (e) any Subsidiary Guaranty ceases to be a legally valid, binding and
enforceable obligation or contract of a Subsidiary Guarantor (other than upon a
release of any Subsidiary Guarantor from a Subsidiary Guaranty in accordance
with the terms of Section 2.2(b) hereof or upon the consolidation, merger or
transfer of assets of such Subsidiary Guarantor in a transaction permitted by
Section 10.5 or 10.6 hereof but subject to the terms of Section 2.2(b) hereof),
or any Subsidiary Guarantor or any party by, through or on account of any such
Person, challenges the validity, binding nature or enforceability of any such
Subsidiary Guaranty; or
     (f) any representation or warranty made in writing by or on behalf of the
Company or Subsidiary Guarantor in this Agreement or any Subsidiary Guaranty or
by any officer of the Company or any Subsidiary Guarantor in any writing
furnished in connection with the transactions contemplated hereby or by any
Subsidiary Guaranty proves to have been false or incorrect in any material
respect on the date as of which made; or
     (g) (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness that is outstanding in an
aggregate principal amount of at least $50,000,000 beyond any period of grace
provided with respect thereto, or (ii) the Company or any Subsidiary is in
default in the performance of or compliance with any term of any evidence of any
Indebtedness in an aggregate outstanding principal amount of at least
$50,000,000 or of any mortgage, indenture or other agreement relating thereto or
any other condition exists, and as a consequence of such default or condition
such Indebtedness has become, or has, after the giving of required notice, been
declared, due and payable before its stated maturity or before its regularly
scheduled dates of payment, or (iii) as a consequence of the occurrence or
continuation of any event or condition (other than the passage of time or the
right of the holder of Indebtedness to convert such Indebtedness into equity
interests), the Company or any Subsidiary has become obligated to purchase or
repay Indebtedness before its regular maturity or before its regularly scheduled
dates of payment in an aggregate outstanding principal amount of at least
$50,000,000; or
     (h) the Company, any Material Subsidiary or any Subsidiary Guarantor (i) is
generally not paying, or admits in writing its inability to pay, its debts as
they become

-33-



--------------------------------------------------------------------------------



 



due, (ii) files, or consents by answer or otherwise to the filing against it of,
a petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or
     (i) a court or Governmental Authority of competent jurisdiction enters an
order appointing, without consent by the Company, any of its Material
Subsidiaries or any of the Subsidiary Guarantors, a custodian, receiver, trustee
or other officer with similar powers with respect to it or with respect to any
substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of the Company, any of its Material Subsidiaries or any of the
Subsidiary Guarantors, or any such petition shall be filed against the Company,
any of its Material Subsidiaries or any of the Subsidiary Guarantors and such
petition shall not be dismissed within 60 days; or
     (j) a final judgment or judgments at any one time outstanding for the
payment of money (a) aggregating in excess of $50,000,000, net of amounts
covered by insurance, are rendered against one or more of the Company, its
Material Subsidiaries or any Subsidiary Guarantor or (b) aggregating in excess
of $50,000,000, net of amounts covered by insurance, are rendered against one or
more Subsidiaries which are not Material Subsidiaries or Subsidiary Guarantors
and such judgments would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, which judgments, in either case, are
not, within 60 days after entry thereof, bonded, discharged or stayed pending
appeal, or are not discharged within 60 days after the expiration of such stay;
or
     (k) if (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
Section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under Section 4042 of ERISA to terminate or appoint
a trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of Section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed $150,000,000, (iv) the Company or any ERISA
Affiliate shall have incurred or is reasonably expected to incur any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, or (v) the Company or any ERISA
Affiliate withdraws from any Multiemployer Plan; provided that any such event or
events

-34-



--------------------------------------------------------------------------------



 



described in clauses (i) through (v) above, either individually or together with
any other such event or events, would reasonably be expected to have a Material
Adverse Effect.
As used in Section 11(k), the term “employee benefit plan” shall have the
meaning assigned to such term in Section 3 of ERISA.
Section 12. Remedies on Default, Etc.
     Section 12.1. Acceleration. (a) If an Event of Default with respect to the
Company described in Section 11(h) or (i) (other than an Event of Default
described in clause (i) of Section 11(h) or described in clause (vi) of Section
11(h) by virtue of the fact that such clause encompasses clause (i) of
Section 11(h)) has occurred, all the Notes of every Series then outstanding
shall automatically become immediately due and payable.
     (b) If any other Event of Default has occurred and is continuing, any
holder or holders of more than 50% in aggregate principal amount of the Notes at
the time outstanding may at any time at its or their option, by notice or
notices to the Company, declare all the Notes then outstanding to be immediately
due and payable.
     (c) If any Event of Default described in Section 11(a) or (b) has occurred
and is continuing with respect to any Notes, any holder or holders of Notes at
the time outstanding affected by such Event of Default may at any time, at its
or their option, by notice or notices to the Company, declare all the Notes held
by such holder or holders to be immediately due and payable.
     Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (i) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (ii) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.
     Section 12.2. Other Remedies. If any Default or Event of Default has
occurred and is continuing, and irrespective of whether any Notes have become or
have been declared immediately due and payable under Section 12.1, the holder of
any Note at the time outstanding may proceed to protect and enforce the rights
of such holder by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained
herein or in any Note, or for an injunction against a violation of any of the
terms hereof or thereof, or in aid of the exercise of any power granted hereby
or thereby or by law or otherwise.

-35-



--------------------------------------------------------------------------------



 



     Section 12.3. Rescission. At any time after the Notes have been declared
due and payable pursuant to Section 12.1(b) or (c), the holders of not less than
51% in aggregate principal amount of the Notes then outstanding, by written
notice to the Company, may rescind and annul any such declaration and its
consequences if (a) the Company has paid all overdue interest on the Notes, all
principal of and Make-Whole Amount on any Notes that are due and payable and are
unpaid other than by reason of such declaration, and all interest on such
overdue principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) neither the Company nor any other Person shall have paid any amounts
which have become due solely by reason of such declaration, (c) all Events of
Default and Defaults, other than non-payment of amounts that have become due
solely by reason of such declaration, have been cured or have been waived
pursuant to Section 17, and (d) no judgment or decree has been entered for the
payment of any monies due pursuant hereto or to any Notes. No rescission and
annulment under this Section 12.3 will extend to or affect any subsequent Event
of Default or Default or impair any right consequent thereon.
     Section 12.4. No Waivers or Election of Remedies, Expenses, Etc. No course
of dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement or by any Note upon any holder thereof shall be exclusive of any
other right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise. Without limiting the
obligations of the Company under Section 15, the Company will pay to the holder
of each Note on demand such further amount as shall be sufficient to cover all
costs and expenses of such holder incurred in any enforcement or collection
under this Section 12, including, without limitation, reasonable attorneys’
fees, expenses and disbursements.
Section 13. Registration; Exchange; Substitution of Notes.
     Section 13.1. Registration of Notes. The Company shall keep at its
principal executive office a register for the registration and registration of
transfers of Notes. The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary. The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.
     Section 13.2. Transfer and Exchange of Notes. (a) Upon surrender of any
Note to the Company at the address and to the attention of the designated
officer (all as specified in Section 18(iii)), for registration of transfer or
exchange (and in the case of a surrender for registration of transfer
accompanied by a written instrument of transfer duly executed by the registered
holder of such Note or such holder’s attorney duly authorized in writing and
accompanied by the relevant name, address and other information for notices of
each transferee of such Note or part thereof), within ten Business Days
thereafter, the Company shall execute

-36-



--------------------------------------------------------------------------------



 



and deliver, at the Company’s expense (except as provided below), one or more
new Notes (as requested by the holder thereof) of the same Series in exchange
therefor, in an aggregate principal amount equal to the unpaid principal amount
of the surrendered Note. Each such new Note shall be payable to such Person as
such holder may request and shall be substantially in the form of Exhibit 1(a),
Exhibit 1(b), or Exhibit 1(c), as applicable. Each such new Note shall be dated
and bear interest (including, without limitation, any additional interest in the
form of the Interest Rate Adjustment for any applicable Interest Rate Adjustment
Period) from the date to which interest shall have been paid on the surrendered
Note or dated the date of the surrendered Note if no interest shall have been
paid thereon. The Company may require payment of a sum sufficient to cover any
stamp tax or governmental charge imposed in respect of any such transfer of
Notes. Notes shall not be transferred in denominations of less than $250,000,
provided that if necessary to enable the registration of transfer by a holder of
its entire holding of Notes, one Note may be in a denomination of less than
$250,000. Any transferee, by its acceptance of a Note registered in its name (or
the name of its nominee), shall be deemed to have made as of the date of
transfer the representations set forth in Section 6, including Section 6.3,
provided, that in lieu of such representation in Section 6.3, such holder may
(in reliance upon information provided by the Company, which shall not be
unreasonably withheld) make a representation to the effect that the purchase by
any holder of any Note will not constitute a non-exempt prohibited transaction
under section 406(a) of ERISA.
     (b) The Notes have not been registered under the Securities Act or under
the securities laws of any state and may not be transferred or resold unless
registered under the Securities Act and all applicable state securities laws or
unless an exemption from the requirement for such registration is available.
     (c) Without limiting the foregoing, each Purchaser and each subsequent
holder of any Note severally agrees that it will not, directly or indirectly,
resell any Notes purchased by it to a Person which, to such Purchaser’s
knowledge, is a Competitor (it being understood that such Purchaser shall advise
any broker or intermediary acting on its behalf that such resale to a Competitor
is limited hereby). The Company shall not be required to recognize any sale or
other transfer of a Note to a Competitor and no such transfer shall confer any
rights hereunder upon such transferee.
     Section 13.3. Replacement of Notes. Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(iv)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and
     (a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
     (b) in the case of mutilation, upon surrender and cancellation thereof,

-37-



--------------------------------------------------------------------------------



 



the Company at its own expense shall execute and deliver not more than five
Business Days following satisfaction of such conditions, in lieu thereof, a new
Note of the same Series, dated and bearing interest from the date to which
interest shall have been paid on such lost, stolen, destroyed or mutilated Note
or dated the date of such lost, stolen, destroyed or mutilated Note if no
interest shall have been paid thereon.
Section 14. Payments on Notes.
     Section 14.1. Place of Payment. Subject to Section 14.2, payments of
principal, Make-Whole Amount and interest becoming due and payable on the Notes
shall be made in New York, New York at the principal office of Banc of America
Securities LLC in such jurisdiction. The Company may at any time, by notice to
each holder of a Note, change the place of payment of the Notes so long as such
place of payment shall be either the principal office of the Company in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.
     Section 14.2. Home Office Payment. So long as any Purchaser or such
Purchaser’s nominee shall be the holder of any Note, and notwithstanding
anything contained in Section 14.1 or in such Note to the contrary, the Company
will pay all sums becoming due on such Note for principal, Make-Whole Amount and
interest by the method and at the address specified for such purpose for such
Purchaser on Schedule A hereto or by such other method or at such other address
as such Purchaser shall have from time to time specified to the Company in
writing for such purpose, without the presentation or surrender of such Note or
the making of any notation thereon, except that upon written request of the
Company made concurrently with or reasonably promptly after payment or
prepayment in full of any Note, such Purchaser shall surrender such Note for
cancellation, reasonably promptly after any such request, to the Company at its
principal executive office or at the place of payment most recently designated
by the Company pursuant to Section 14.1. Prior to any sale or other disposition
of any Note held by any Purchaser or such Purchaser’s nominee, such Person will,
at its election, either endorse thereon the amount of principal paid thereon and
the last date to which interest has been paid thereon or surrender such Note to
the Company in exchange for a new Note or Notes pursuant to Section 13.2. The
Company will afford the benefits of this Section 14.2 to any Institutional
Investor that is the direct or indirect transferee of any Note.
Section 15. Expenses, Etc.
     Section 15.1. Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Company will pay all reasonable costs
and expenses (including reasonable attorneys’ fees of a special counsel for the
Purchasers and, if reasonably required by the Required Holders, local or other
counsel) incurred by each Purchaser and each other holder of a Note in
connection with such transactions and in connection with any amendments, waivers
or consents under or in respect of this Agreement or the Notes (whether or not
such amendment, waiver or consent becomes effective), including, without
limitation: (a) the reasonable costs and expenses incurred in enforcing or
defending (or determining whether or how to enforce or defend) any rights under
this Agreement or the Notes or in responding to any subpoena or other legal
process or informal investigative demand issued in connection with this
Agreement or the Notes, or by reason of being a holder of any Note, (b) the
reasonable costs and expenses,

-38-



--------------------------------------------------------------------------------



 



including financial advisors’ fees, incurred in connection with the insolvency
or bankruptcy of the Company or any Subsidiary or in connection with any
work-out or restructuring of the transactions contemplated hereby and by the
Notes and (c) the costs and expenses incurred in connection with the initial
filing of this Agreement and all related documents and financial information
with the SVO provided, that such costs and expenses under this clause (c) shall
not exceed $5,000. The Company will pay, and will save each Purchaser and each
other holder of a Note harmless from, all claims in respect of any fees, costs
or expenses if any, of brokers and finders authorized by the Company in
connection with the purchase of the Notes (other than those, if any, retained by
a Purchaser or other holder in connection with its purchase of the Notes).
     Section 15.2. Survival. The obligations of the Company under this
Section 15 will survive the payment or transfer of any Note, the enforcement,
amendment or waiver of any provision of this Agreement or the Notes, and the
termination of this Agreement.
Section 16. Survival of Representations and Warranties; Entire Agreement.
     All representations and warranties contained herein shall survive the
execution and delivery of this Agreement and the Notes, the purchase or transfer
by any Purchaser of any such Note or portion thereof or interest therein and the
payment of any Note and may be relied upon by any subsequent holder of any such
Note, regardless of any investigation made at any time by or on behalf of any
Purchaser or any other holder of any such Note. All statements contained in any
certificate or other instrument delivered by or on behalf of the Company
pursuant to this Agreement shall be deemed representations and warranties of the
Company under this Agreement. Subject to the preceding sentence, this Agreement
and the Notes embody the entire agreement and understanding between the
Purchasers and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.
Section 17. Amendment and Waiver.
     Section 17.1. Requirements. This Agreement and the Notes may be amended,
and the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), with (and only with) the written consent of
(y) prior to the Closing Date, the Company and the Purchasers who will be
purchasing at least 51% of the Notes to be issued on the Closing Date and
(z) from and after the Closing Date, the Company and the Required Holders,
except that (i) no amendment or waiver of any of the provisions of
(A) Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term (as it is used in
any such Section), and (B) solely with respect to amendments and waivers
occurring prior to the Closing Date, Section 10.1, 10.2 or 10.3 hereof, will be
effective (1) prior to the Closing Date, as to any Purchaser, unless consented
to by such Purchaser in writing and (2) from and after the Closing Date, any
holder of Notes unless consented to by such holder of Notes in writing, and
(ii) no such amendment or waiver may, without the written consent of (A) prior
to the Closing Date, all of the Purchasers and (B) from and after the Closing
Date, all of the holders of Notes at the time outstanding affected thereby,
(1) subject to the provisions of Section 12 relating to acceleration or
rescission, change the amount or time of any prepayment or payment of principal
of, or reduce the rate or change the time of payment or method of computation of
interest (if such change results in a decrease in

-39-



--------------------------------------------------------------------------------



 



the interest rate) or of the Make-Whole Amount on, the Notes, (2) change the
percentage of the principal amount of the Notes the holders or the Purchasers,
in each case, of which are required to consent to any such amendment or waiver,
or (3) amend any of Sections 8, 11(a), 11(b), 12, 17 or 20.
     Section 17.2. Solicitation of Holders of Notes.
     (a) Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.
     (b) Payment. The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of Notes as consideration for or as an inducement to the entering into by
any holder of Notes of any waiver or amendment of any of the terms and
provisions hereof or of the Subsidiary Guaranty unless such remuneration is
concurrently paid, or security is concurrently granted or other credit support
is concurrently provided, on the same terms, ratably to each holder of Notes
then outstanding even if such holder did not consent to such waiver or
amendment.
     (c) Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 17 by a holder of Notes that has transferred or has agreed to transfer
its Notes to the Company, any Subsidiary or any Affiliate of the Company and has
provided or has agreed to provide such written consent as a condition to such
transfer shall be void and of no force or effect except solely as to such
holder, and any amendments effected or waivers granted or to be effected or
granted that would not have been or would not be so effected or granted but for
such consent (and the consents of all other holders of Notes that were acquired
under the same or similar conditions) shall be void and of no force or effect
except solely as to such holder.
     Section 17.3. Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Company
without regard to whether such Note has been marked to indicate such amendment
or waiver. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon. No course of dealing between the Company
and the holder of any Note nor any delay in exercising any rights hereunder or
under any Note shall operate as a waiver of any rights of any holder of such
Note. As used herein, the term “this Agreement” and references thereto shall
mean this Agreement as it may from time to time be amended or supplemented.

-40-



--------------------------------------------------------------------------------



 



     Section 17.4. Notes Held by Company, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement or the Notes, or
have directed the taking of any action provided herein or in the Notes to be
taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by the Company or any of its Affiliates shall be deemed not to
be outstanding.
Section 18. Notices.
     All notices and communications provided for hereunder shall be in writing
and sent (a) by telecopy if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid),
(b) by a recognized overnight delivery service (with charges prepaid) or
(c) with respect to any Electronic Delivery provided hereunder, by legible
telecopy or electronic mail. Any such notice must be sent:
     (i) if to any Purchaser or its nominee, to such Purchaser or its nominee at
the address or, in the case of clause (c) above, the electronic mail address or
telecopy number specified for such communications in Schedule A to this
Agreement, or at such other address, electronic mail address or telecopy number
as such Purchaser or nominee shall have specified to the Company in writing
pursuant to this Section 18;
     (ii) if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing pursuant to
this Section 18; or
     (iii) if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of General Counsel, or at such other address
as the Company shall have specified to the holder of each Note in writing.
Notices under clauses (a) and (b) of this Section 18 will be deemed given only
when actually received and notices under clause (c) will be deemed given when
sent unless the sender receives an “out of office” or “undeliverable” message in
response to an attempted electronic mail delivery.
Section 19. Reproduction of Documents.
     This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such

-41-



--------------------------------------------------------------------------------



 



reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.
Section 20. Confidential Information.
     For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that was clearly marked or labeled or otherwise
adequately identified when received by such Purchaser as being confidential
information of the Company or such Subsidiary, provided that such term does not
include information that (a) was publicly known or otherwise known to such
Purchaser prior to the time of such disclosure and not obtained from a source
known by such Purchaser to be subject to a confidentiality or fiduciary
obligation or to have been obtained through unlawful means, (b) subsequently
becomes publicly known through no act or omission by such Purchaser or any
Person acting on such Purchaser’s behalf, (c) otherwise becomes known to such
Purchaser other than (i) through disclosure by the Company or any Subsidiary or
(ii) from a source known by such Purchaser to be subject to a confidentiality or
fiduciary obligation or to have obtained through unlawful means or
(d) constitutes financial statements delivered to such Purchaser under
Section 7.1 that are otherwise publicly available. Each Purchaser will maintain
the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) such
Purchaser’s Affiliates and its and their respective directors, trustees,
officers, employees, agents, and attorneys (to the extent such disclosure
reasonably relates to the administration of the investment represented by such
Purchaser’s Notes and the Person to whom such information is disclosed is
directed to hold such information confidential in accordance with the terms of
this Section 20), (ii) such Purchaser’s financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 20,
(iii) any other holder of any Note, (iv) any Institutional Investor to which
such Purchaser sells or offers to sell such Note or any part thereof or any
participation therein (if such Person has agreed in writing prior to its receipt
of such Confidential Information to be bound by the provisions of this
Section 20), (v) any Person from which such Purchaser offers to purchase any
security of the Company (if such Person has agreed in writing prior to its
receipt of such Confidential Information to be bound by the provisions of this
Section 20), (vi) any Federal or state regulatory authority having jurisdiction
over such Purchaser to the extent required by such authority, (vii) the NAIC or
the SVO or, in each case any similar organization, or any nationally recognized
rating agency that requires access to information about such Purchaser’s
investment portfolio, or (viii) any other Person to which such delivery or
disclosure may be necessary or appropriate (w) to effect compliance with any
law, rule, regulation or order applicable to such Purchaser, but only to the
extent so required, (x) in response to any subpoena or other legal process, but
only after reasonable notice to the Company to permit the Company to obtain a
protective order (unless such subpoena or process prohibits such notice) and
then only to the extent required by such subpoena or process, (y) in connection
with any litigation to which such

-42-



--------------------------------------------------------------------------------



 



Purchaser is a party or (z) if an Event of Default has occurred and is
continuing, to the extent such Purchaser may reasonably determine such delivery
and disclosure to be necessary or appropriate in the enforcement or for the
protection of the rights and remedies under such Purchaser’s Notes, the
Subsidiary Guaranty and this Agreement. Each holder of a Note, by its acceptance
of a Note, will be deemed to have agreed to be bound by and to be entitled to
the benefits of this Section 20 as though it were a party to this Agreement. On
reasonable request by the Company in connection with the delivery to any holder
of a Note of information required to be delivered to such holder under this
Agreement or requested by such holder (other than a holder that is a party to
this Agreement or its nominee), such holder will enter into an agreement with
the Company embodying the provisions of this Section 20.
Section 21. Substitution of Purchaser.
     Each Purchaser shall have the right to substitute any one of its Affiliates
as the purchaser of the Notes that it has agreed to purchase hereunder, by
written notice to the Company, which notice shall be signed by both such
Purchaser and such Affiliate, shall contain such Affiliate’s agreement to be
bound by this Agreement and shall contain a confirmation by such Affiliate of
the accuracy with respect to it of the representations set forth in Section 6.
Upon receipt of such notice, any reference to such Purchaser in this Agreement
(other than in this Section 21), shall be deemed to refer to such Affiliate in
lieu of such original Purchaser. In the event that such Affiliate is so
substituted as a Purchaser hereunder and such Affiliate thereafter transfers to
such original Purchaser all of the Notes then held by such Affiliate, upon
receipt by the Company of notice of such transfer, any reference to such
Affiliate as a “Purchaser” in this Agreement (other than in this Section 21),
shall no longer be deemed to refer to such Affiliate, but shall refer to such
original Purchaser, and such original Purchaser shall again have all the rights
of an original holder of the Notes under this Agreement.
Section 22. Miscellaneous.
     Section 22.1. Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.
     Section 22.2. Payments Due on Non-Business Days. Anything in this Agreement
or the Notes to the contrary notwithstanding (but without limiting the
requirement in Section 8.4 that the notice of any optional prepayment specify a
Business Day as the date fixed for such prepayment), any payment of principal of
or Make-Whole Amount or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day; provided that if the maturity date of any Note is
a date other than a Business Day, the payment otherwise due on such maturity
date shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.

-43-



--------------------------------------------------------------------------------



 



     Section 22.3. Accounting Terms. All accounting terms used herein that are
not expressly defined in this Agreement have the meanings respectively given to
them in accordance with GAAP. Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with Agreement Accounting Principles and (ii) all consolidated financial
statements shall be prepared in accordance with GAAP. For purposes of
determining compliance with the financial covenants set out in this Agreement,
any election by the Company to measure an item of Indebtedness using fair value
(as permitted by Accounting Standards Codification 825-10-25 (previously
referred to as Statement of Financial Accounting Standards No. 159) or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) shall be disregarded and such determination shall be
made by valuing indebtedness at 100% of the outstanding principal amount (except
to the extent that such Indebtedness was issued at a discount or premium in
which case the value of such indebtedness shall be valued at the 100% of the
outstanding principal amount less any unamortized discount or plus any
unamortized premium, as the case may be).
     Section 22.4. Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
     Section 22.5. Construction. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
     For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.
     Section 22.6. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.
     Section 22.7. Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.
     Section 22.8. Jurisdiction and Process; Waiver of Jury Trial. (a) The
Company irrevocably submits to the non-exclusive jurisdiction of any New York
State or Federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes. To the fullest extent permitted by applicable law, the
Company irrevocably waives and agrees not to assert, by way of motion, as a

-44-



--------------------------------------------------------------------------------



 



defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
     (b) The Company consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
     (c) Nothing in this Section 22.8 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.
     (d) The parties hereto hereby waive trial by jury in any action brought on
or with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.
* * * * *

-45-



--------------------------------------------------------------------------------



 



     The execution hereof by the Purchasers shall constitute a contract among
the Company and the Purchasers for the uses and purposes hereinabove set forth.

            Very truly yours,


Teledyne Technologies Incorporated
      By   /s/ Dale A. Schnittjer         Name:   Dale A. Schnittjer       
Title:   Senior Vice President and
Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



Accepted as of the date first written above.

            Metropolitan Life Insurance Company

General American Life Insurance Company
      By:   Metropolitan Life Insurance Company, as
investment manager for the above entity             By   /s/ Judith A. Gulotta  
      Name:   Judith A. Gulotta        Title:   Managing Director     

Teledyne Technologies Incorporated
Note Purchase Agreement

 



--------------------------------------------------------------------------------



 



Accepted as of the date first written above.

                      ING USA Annuity and Life Insurance Company       ReliaStar
Life Insurance Company     ING Life Insurance and Annuity Company     ReliaStar
Life Insurance Company of New York
 
                    By:   ING Investment Management LLC, as Agent
 
               
 
      By   /s/ Fitzhugh Wickham    
 
               
 
          Name: Fitzhugh Wickham    
 
          Title: Vice President    

Teledyne Technologies Incorporated
Note Purchase Agreement

 



--------------------------------------------------------------------------------



 



Accepted as of the date first written above.

                      New York Life Insurance Company  
 
                    By   /s/ Gail A. McDermott                       Name: Gail
A. McDermott         Title: Vice President
 
                    New York Life Insurance and Annuity Corporation
 
                    By:   New York Life Investment Management LLC,
its Investment Manager
 
               
 
      By   /s/ Gail A. McDermott    
 
               
 
          Name: Gail A. McDermott    
 
          Title: Managing Director    
 
                    Forethought Life Insurance Company
 
                    By:   New York Life Investment Management LLC,
its Investment Manager
 
               
 
      By   /s/ Gail A. McDermott    
 
               
 
          Name: Gail A. McDermott    
 
          Title: Managing Director    

Teledyne Technologies Incorporated
Note Purchase Agreement

 



--------------------------------------------------------------------------------



 



Accepted as of the date first written above.

                      Massachusetts Mutual Life Insurance Company
 
                    By:   Babson Capital Management LLC
as Investment Adviser
 
               
 
      By   /s/ Emeka Onukwugha    
 
               
 
          Name: Emeka Onukwugha    
 
          Title: Managing Director    
 
                    C.M. Life Insurance Company
 
                    By:   Babson Capital Management LLC
as Investment Adviser
 
               
 
      By   /s/ Emeka Onukwugha    
 
               
 
          Name: Emeka Onukwugha    
 
          Title: Managing Director    

Teledyne Technologies Incorporated
Note Purchase Agreement

 



--------------------------------------------------------------------------------



 



Accepted as of the date first written above.

            The Prudential Insurance Company of America
      By  Illegible Signature         Vice President             

            Prudential Retirement Insurance and Annuity Company

By: Prudential Investment Management, Inc.,
      as investment manager    

                  By  Illegible Signature         Vice President             

            Pruco Life Insurance Company
      By  Illegible Signature         Vice President             

            Forethought Life Insurance Company



By: Prudential Private Placement Investors,
       L.P. (as Investment Advisor)    

            By: Prudential Private Placement Investors,
       Inc. (as its General Partner)    

                  By  Illegible Signature         Vice President             

Teledyne Technologies Incorporated
Note Purchase Agreement

 



--------------------------------------------------------------------------------



 



Accepted as of the date first written above.

            Sun Life Assurance Company of Canada (U.S.)
      By  /s/ Deborah J. Foss         Name:   Deborah J. Foss        Title:  
Managing Director, Head of Private Debt Private Fixed Income     

                  By  /s/ Ann C. King         Name:   Ann C. King       
Title:   Assistant Vice President and Senior Counsel     

Teledyne Technologies Incorporated
Note Purchase Agreement

 



--------------------------------------------------------------------------------



 



Accepted as of the date first written above.

            Great-West Life & Annuity Insurance Company
      By  /s/ Eve Hampton         Name:   Eve Hampton        Title:   Vice
President, Investments              By  /s/ Tad Anderson         Name:   Tad
Anderson        Title:   Asst. Vice President, Investments     

Teledyne Technologies Incorporated
Note Purchase Agreement

 



--------------------------------------------------------------------------------



 



Accepted as of the date first written above.

            Jackson National Life Insurance Company

By: PPM America, Inc., as attorney in fact,
       on behalf of Jackson National Life
       Insurance Company    

                  By  /s/ Brian Manezak         Name:   Brian Manezak       
Title:   Vice President     

Teledyne Technologies Incorporated
Note Purchase Agreement

 



--------------------------------------------------------------------------------



 



Accepted as of the date first written above.

            Monumental Life Insurance Company
      By   /s/ Christopher D. Pahlke         Name:   Christopher D. Pahlke     
  Title:   Vice President     

Teledyne Technologies Incorporated
Note Purchase Agreement

 



--------------------------------------------------------------------------------



 



Accepted as of the date first written above.

            United of Omaha Life Insurance Company
      By   /s/ Justin P. Kavan         Name:   Justin P. Kavan        Title:  
Vice President        Companion Life Insurance Company
      By   /s/ Justin P. Kavan         Name:   Justin P. Kavan        Title:  
Authorized Signer     

Teledyne Technologies Incorporated
Note Purchase Agreement

 



--------------------------------------------------------------------------------



 



Accepted as of the date first written above.

            American United Life Insurance Company
      By   /s/ John C. Mason         Name:   John C. Mason        Title:   V. P.
Fixed Income Securities        The State Life Insurance Company
      By:   American United Life Insurance Company       Its: Agent           
By   /s/ John C. Mason         Name:   John C. Mason        Title:   V. P. Fixed
Income Securities        Pioneer Mutual Life Insurance Company
      By:   American United Life Insurance Company       Its: Agent           
By   /s/ John C. Mason         Name:   John C. Mason        Title:   V. P. Fixed
Income Securities     

Teledyne Technologies Incorporated
Note Purchase Agreement

 



--------------------------------------------------------------------------------



 



Accepted as of the date first written above.

            Allianz Life Insurance Company of North America
      By:   Allianz of America, Inc. as the authorized         signatory and
investment manager   

            By   /s/ Gary Brown         Name:   Gary Brown        Title:   Chief
Investment Officer, Fixed Income     

Teledyne Technologies Incorporated
Note Purchase Agreement

 



--------------------------------------------------------------------------------



 



Accepted as of the date first written above.

            Knights of Columbus
      By   /s/ Donald R. Kehoe         Name:   Donald R. Kehoe        Title:  
Supreme Secretary     

Teledyne Technologies Incorporated
Note Purchase Agreement

 



--------------------------------------------------------------------------------



 



Accepted as of the date first written above.

            Phoenix Life Insurance Company
      By   /s/ Christopher M. Wilkos         Name:   Christopher M. Wilkos     
  Title:   Executive Vice President        PHL Variable Insurance Company
      By   /s/ Christopher M. Wilkos         Name:   Christopher M. Wilkos     
  Title:   Executive Vice President     

Teledyne Technologies Incorporated
Note Purchase Agreement

 



--------------------------------------------------------------------------------



 



Accepted as of the date first written above.

            Country Life Insurance Company
      By   /s/ John Jacobs         Name:   John Jacobs        Title:   Director
– Fixed Income        Country Mutual Insurance Company
      By   /s/ John Jacobs         Name:   John Jacobs        Title:   Director
– Fixed Income     

Teledyne Technologies Incorporated
Note Purchase Agreement

 



--------------------------------------------------------------------------------



 



Accepted as of the date first written above.

            The Union Central Life Insurance Company
      By:   Summit Investment Advisors Inc., as Agent             By   /s/
Andrew S. White         Andrew S. White, Managing Director — Private       
Placements        Ameritas Life Insurance Corp.
      By:   Summit Investment Advisors Inc., as Agent             By   /s/
Andrew S. White         Andrew S. White, Managing Director — Private       
Placements            Acacia Life Insurance Company
      By:   Summit Investment Advisors Inc., as Agent             By   /s/
Andrew S. White         Andrew S. White, Managing Director — Private       
Placements     

Teledyne Technologies Incorporated
Note Purchase Agreement

 



--------------------------------------------------------------------------------



 



Accepted as of the date first written above.

            Southern Farm Bureau Life Insurance
Company
      By   /s/ David Divine         Name:   David Divine        Title:  
Portfolio Manager   

Teledyne Technologies Incorporated
Note Purchase Agreement

 



--------------------------------------------------------------------------------



 



Accepted as of the date first written above.

            The Travelers Indemnity Company
      By   Illegible Signature         Name:           Title:      

Teledyne Technologies Incorporated
Note Purchase Agreement

 



--------------------------------------------------------------------------------



 



Accepted as of the date first written above.

            CUNA Mutual Insurance Society
      By:   MEMBERS Capital Advisors, Inc., acting         as Investment
Advisor           

            By   /s/ John W. Petchler         Name:   John W. Petchler       
Title:   Director, Investments   

Teledyne Technologies Incorporated
Note Purchase Agreement

 



--------------------------------------------------------------------------------



 



Defined Terms
     As used herein, the following terms have the respective meanings set forth
below or set forth in the Section hereof following such term:
     “Acquisition,” by any Person, means the acquisition by such Person, in a
single transaction or in a series of related transactions, of all or
substantially all of the Property of another Person or all or substantially all
of the Voting Stock of another Person, in each case whether or not involving a
merger or consolidation with such other Person and whether for cash, property,
services, assumption of Indebtedness, securities or otherwise.
     “Acquisition Event” means an Acquisition, or series of Acquisitions, by the
Company and its Subsidiaries.
     “Affiliate” means, at any time, and with respect to any Person, (a) any
other Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and (b) any Person beneficially owning or holding, directly
or indirectly, 10% or more of any class of voting or equity interests of the
Company or any Subsidiary or any Person of which the Company and its
Subsidiaries beneficially own or hold, in the aggregate, directly or indirectly,
10% or more of any class of voting or equity interests. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
Unless the context otherwise clearly requires, any reference to an “Affiliate”
is a reference to an Affiliate of the Company.
     “Agreement Accounting Principles” means GAAP, provided that with respect to
the calculations for purposes of determining compliance with the covenants set
forth in Sections 10.1 through 10.5, such term means generally accepted
accounting principles in effect as of the Execution Date applied on a basis
consistent with that used in the preparation of the most recent audited
consolidated financial statements of the Company listed in Section 5.5.
     “Anti-Terrorism Order” means Executive Order No. 13,224 of September 24,
2001, Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001), as
amended.
     “Applicable Interest Rate” means, (a) with respect to the Series A Notes,
the sum of (i) 4.04% per annum plus (ii), during any Interest Rate Adjustment
Period, the Interest Rate Adjustment, (b) with respect to the Series B Notes,
the sum of (i) 4.74% per annum plus (ii), during any Interest Rate Adjustment
Period, the Interest Rate Adjustment and (c) with respect to the Series C Notes,
the sum of (i) 5.30% per annum plus (ii), during any Interest Rate Adjustment
Period, the Interest Rate Adjustment.
     “Asset Sale Prepayment Date” is defined in Section 8.8.
     “Asset Sale Response Date” is defined in Section 8.8.
Schedule B
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



     “Attributable Indebtedness” means, on any date, (a) in respect of any
Capital Lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with
Agreement Accounting Principles, (b) in respect of any Synthetic Lease, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with Agreement Accounting Principles if such lease were accounted for
as a Capital Lease and (c) in respect of any Securitization Transaction of any
Person, the outstanding principal amount of such financing, after taking into
account reserve accounts and making appropriate adjustments, determined in good
faith by the board of directors of the Company in its reasonable judgment.
     “Bank Credit Agreement” means the Amended and Restated Credit Agreement
dated as of July 14, 2006 by and among the Company, certain Subsidiaries of the
Company identified therein, Bank of America, N.A., as administrative agent,
swing line lender and L/C Issuer, The Bank of New York, as syndication agent,
The Bank of Tokyo-Mitsubishi UFJ Trust Company, JPMorgan Chase Bank, N.A. and
SunTrust Bank, as co-documentation agents and the other lenders party thereto,
as amended, restated, joined, supplemented or otherwise modified from time to
time, and any renewals, extensions, replacements or increases in the principal
amount thereof, which constitute the primary bank credit facility of the Company
and its Subsidiaries.
     “Bank Lenders” means the banks and financial institutions party to the Bank
Credit Agreement.
     “Business Day” means any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York are required or authorized to be
closed.
     “Capital Lease” means, at any time, a lease with respect to which the
lessee is required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with Agreement Accounting Principles.
     “Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with Agreement Accounting Principles,
appear as a liability on a balance sheet of such Person.
     “Capital Stock” means (i) in the case of a corporation, capital stock,
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (iii) in the case of a partnership, partnership interests
(whether general or limited), (iv) in the case of a limited liability company,
membership interests and (v) any other interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.
     “Change in Control” is defined in Section 8.7.
     “Closing” is defined in Section 3.

B-2



--------------------------------------------------------------------------------



 



     “Closing Date” means the date of the Closing.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time.
     “Company” means Teledyne Technologies Incorporated, a Delaware corporation
or any successor that becomes such in the manner described in Section 10.6.
     “Competitor” means any Person (other than a Purchaser) who is substantially
engaged in the development, manufacture, sale or provision of products and
services of electronic components and subsystems, instrumentation and
communications products, aerospace engines and components, government systems
engineering services or energy and power systems and/or other activities
reasonably related thereto provided that: (a) the provision of investment
advisory services by a Person to a Plan which is owned or controlled by a Person
which would otherwise be a Competitor shall not of itself cause the Person
providing such services to be deemed a Competitor if such Person has established
procedures which will prevent confidential information supplied to such Person
by the Company or any of its Subsidiaries from being transmitted or otherwise
made available to such Plan or Person owning or controlling such Plan; and
(b) in no event shall an Institutional Investor which maintains passive
investments in any Person which is a Competitor be deemed a Competitor, it being
agreed that the normal administration of the investment and enforcement thereof
shall be deemed not to cause such Institutional Investor to be a “Competitor”.
     “Confidential Information” is defined in Section 20.
     “Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income: (a) Consolidated Interest Charges for such period,
(b) the provision for Federal, state, local and foreign income taxes payable by
the Company and its Subsidiaries for such period; (c) the amount of depreciation
and amortization expense for such period; (d) non-cash items that reduce
Consolidated Net Income in such period; (e) reasonably documented fees and
expenses paid or payable in cash to unaffiliated third parties in connection
with the transactions contemplated hereby and with any other issuances of debt
or equity permitted hereby, whether or not such issuances are successful; and
(f) reasonably documented fees and expenses paid or payable in cash to
unaffiliated third parties in connection with Acquisitions or dispositions
permitted hereby, whether or not such acquisitions or dispositions are
successful; provided, that for purposes of calculating the Consolidated Leverage
Ratio in Section 10.1 and the Consolidated Interest Charges Ratio in
Section 10.2, Consolidated EBITDA shall include, on a pro form basis for the
period consisting of the four fiscal quarters ending on such date, the
Consolidated EBITDA attributable to all businesses and assets acquired after the
beginning of such period as if such business and/or assets had been owned for
the entire period and shall exclude, on a pro forma basis for the period
consisting of the four fiscal quarters ending on such date, the Consolidated
EBITDA attributable to all businesses and assets disposed after the beginning of
such period as if such businesses and/or assets had not been owned for the
entire period.

B-3



--------------------------------------------------------------------------------



 



     “Consolidated Funded Indebtedness” means Funded Indebtedness of the Company
and its Subsidiaries on a consolidated basis.
     “Consolidated Indebtedness” means as of any date of determination the total
amount of all Indebtedness of the Company and its Subsidiaries determined on a
consolidated basis in accordance with Agreement Accounting Principles.
     “Consolidated Interest Charges” means, for any period, for the Company and
its Subsidiaries on a consolidated basis, an amount equal to the sum of (i) all
interest, premium payments, debt discount, fees, charges and related expenses of
the Company and its Subsidiaries in connection with Indebtedness (including
capitalized interest and other fees and charges incurred under any asset
securitization program) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with
Agreement Accounting Principles, plus (ii) the portion of rent expense of the
Company and its Subsidiaries with respect to such period under Capital Leases or
Synthetic Leases that is treated as interest in accordance with Agreement
Accounting Principles.
     “Consolidated Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the period of the four
fiscal quarters most recently ended for which the Company has delivered
financial statements pursuant to Section 7.1(a) or (b) to (b) Consolidated
Interest Charges for the period of the four fiscal quarters most recently ended.
     “Consolidated Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness, net of unencumbered cash and cash
equivalents, as of such date to (b) Consolidated EBITDA for the period of the
four fiscal quarters most recently ended.
     “Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries (excluding extraordinary non-cash gains, extraordinary non-cash
losses and any other non-cash impairment charges related to goodwill or acquired
intangible assets) for that period, as determined in accordance with Agreement
Accounting Principles.
     “Consolidated Net Worth” means, as of any date of determination,
consolidated shareholders’ equity of the Company and its Subsidiaries as of that
date determined in accordance with Agreement Accounting Principles.
     “Consolidated Total Assets” means, as of any date of determination, the
total amount of all assets of the Company and its Subsidiaries, determined on a
consolidated basis in accordance with Agreement Accounting Principles.
     “Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
     “Default Rate” means with respect to the Notes of any Series that rate of
interest that is 2% per annum above the Applicable Interest Rate for such
Series.

B-4



--------------------------------------------------------------------------------



 



     “Earn Out Obligations” means, with respect to an Acquisition, all
obligations of the Company or any Subsidiary to make earn out or other
contingency payments pursuant to the documentation relating to such Acquisition.
The amount of any Earn Out Obligation shall be deemed to be the aggregate
liability in respect thereof as recorded on the balance sheet of the Company and
its Subsidiaries in accordance with Agreement Accounting Principles.
     “Electronic Delivery” is defined in Section 7.1(a).
     “Elevated Ratio”is defined in Section 10.1.
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time in effect.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that is treated as a single employer together with the Company under section 414
of the Code.
     “Event of Default” is defined in Section 11.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Execution Date” is defined in Section 3.
     “Fair Market Value” means, at any time and with respect to any property,
the sale value of such property that would be realized in an arm’s-length sale
at such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell), as reasonably
determined in the good faith opinion of the Company’s board of directors.
     “Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with Agreement Accounting Principles:
     (a) all obligations for borrowed money, whether current or long-term and
all obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
     (b) all purchase money Indebtedness;

B-5



--------------------------------------------------------------------------------



 



     (c) all obligations arising under letters of credit (including standby),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments (for
the avoidance of doubt, this clause (c) shall not be deemed to include
performance bonds);
     (d) all obligations in respect of the deferred purchase price of property
or services (other than trade accounts payable in the ordinary course of
business), including without limitation, any Earn Out Obligations;
     (e) the Attributable Indebtedness of Capital Leases and Synthetic Leases;
     (f) the Attributable Indebtedness of Securitization Transactions;
     (g) all preferred stock or other equity interests providing for mandatory
redemptions, sinking fund or like payments prior to the last scheduled maturity
of the Notes; and
     (h) all Guarantees with respect to Indebtedness of the types specified in
clauses (a) through (g) above of another Person; and
     (i) all Indebtedness of the types referred to in clauses (a) through
(h) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, except to the extent such Indebtedness is
expressly made non-recourse to such Person.
     For purposes hereof, (x) the amount of any obligation arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments shall be the maximum amount
available to be drawn thereunder and (y) the amount of any Guarantee shall be
the amount of the Indebtedness subject to such Guarantee.
     “GAAP” means those generally accepted accounting principles as in effect
from time to time in the United States of America.
     “Governmental Authority” means
     (a) the government of
     (i) the United States of America or any state or other political
subdivision thereof, or
     (ii) any jurisdiction in which the Company or any Subsidiary conducts all
or any part of its business, or which has jurisdiction over any properties of
the Company or any Subsidiary, or
     (b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

B-6



--------------------------------------------------------------------------------



 



     “Government Obligations” shall mean direct obligations of the United States
of America or any agency or instrumentality of the United States of America, the
payment or guarantee of which constitutes a full faith and credit obligation of
the United States of America.
     “Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, and including any
obligation of such Person, (i) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or other obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or other obligation of the payment
or performance of such Indebtedness or other obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (in whole or
in part), or (b) any Lien on any assets of such Person securing any Indebtedness
or other obligation of any other Person, whether or not such Indebtedness or
other obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.
     “Hazardous Material” means any and all pollutants, toxic or hazardous
wastes or other substances that might pose a hazard to health and safety, the
removal of which may be required or the generation, manufacture, refining,
production, processing, treatment, storage, handling, transportation, transfer,
use, disposal, release, discharge, spillage, seepage or filtration of which is
or shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.
     “holder” means, with respect to any Note, the Person in whose name such
Note is registered in the register maintained by the Company pursuant to
Section 13.1.
     “Indebtedness” means, as to any Person at any time, without duplication,
all items which would, in conformity with Agreement Accounting Principles, be
classified as indebtedness on a balance sheet of such Person at such time, as
well as the following, whether or not included as indebtedness or liabilities in
accordance with Agreement Accounting Principles:
     (a) all Funded Indebtedness;
     (b) net obligations under any Swap Contract;

B-7



--------------------------------------------------------------------------------



 



     (c) all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) and (b) above of any other Person; and
     (d) all Indebtedness of the types referred to in clauses (a) through
(c) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which the Company or a
Subsidiary is a general partner or joint venturer, unless such Indebtedness is
expressly made non-recourse to the Company or such Subsidiary.
     For purposes hereof (y) the amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date and (z) the amount of any Guarantee shall be the amount of the
Indebtedness subject to such Guarantee.
     “Institutional Investor” means (a) any original purchaser of a Note,
(b) any holder of more than $2,000,000 of the aggregate principal amount of the
Notes then outstanding, and (c) any bank, trust company, savings and loan
association or other financial institution, any pension plan, any investment
company, any insurance company, any broker or dealer, or any other similar
financial institution or entity, regardless of legal form.
     “Interest Rate Adjustment” means 0.50% per annum.
     “Interest Rate Adjustment Period” means the entirety of any fiscal quarter
at the end of which the Consolidated Leverage Ratio exceeds 3.25 to 1.00. For
the avoidance of doubt, an Interest Rate Adjustment Period shall include the
entire applicable fiscal quarter, notwithstanding that the Consolidated Leverage
Ratio did not exceed 3.25 to 1.00 until the end of such fiscal quarter.
     “Lien” means, with respect to any Person, any mortgage, lien, pledge,
charge, security interest or other encumbrance, or any interest or title of any
vendor, lessor, lender or other secured party to or of such Person under any
conditional sale or other title retention agreement (other than an operating
lease) or Capital Lease, upon or with respect to any property or asset of such
Person.
     “Make-Whole Amount” shall have the meaning set forth in Section 8.6 with
respect to any Note.
     “Material” means material in relation to the business, operations, affairs,
financial condition, assets, or properties of the Company and its Subsidiaries
taken as a whole.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, operations, affairs, financial condition, assets or properties of the
Company and its Subsidiaries taken as a whole, or (b) the ability of the Company
and the Subsidiary Guarantors, taken as a whole, to perform their obligations
under this Agreement, the Notes and the Subsidiary Guaranty or (c) the validity
or enforceability of this Agreement, the Notes or the Subsidiary Guaranty.

B-8



--------------------------------------------------------------------------------



 



     “Material Subsidiary” means, at any time, any Subsidiary of the Company
which, together with all other Subsidiaries of such Subsidiary, accounts for
more than (i) 10% of the consolidated assets of the Company and its Subsidiaries
or (ii) 10% of consolidated revenue of the Company and its Subsidiaries.
     “Memorandum” is defined in Section 5.3.
     “Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such
term is defined in Section 4001(a)(3) of ERISA).
     “NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
     “Notes” is defined in Section 1.
     “Officer’s Certificate” means a certificate of a Senior Financial Officer
or of any other officer of the Company whose responsibilities extend to the
subject matter of such certificate.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.
     “Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or a
Government Authority.
     “Plan” means an “employee benefit plan” (as defined in Section 3(3) of
ERISA) that is or, within the preceding five years, has been established or
maintained, or to which contributions are or, within the preceding five years,
have been made or required to be made, by the Company or any ERISA Affiliate or
with respect to which the Company or any ERISA Affiliate may have any liability.
     “Priority Indebtedness” means (without duplication), as of the date of any
determination thereof, the sum of (i) all unsecured Indebtedness of Subsidiaries
(including all Guarantees of Indebtedness of the Company but excluding
(x) Indebtedness owing to the Company or any other Subsidiary, (y) Indebtedness
outstanding at the time such Person became a Subsidiary, provided that such
Indebtedness shall have not been incurred in contemplation of such person
becoming a Subsidiary, and (z) all Subsidiary Guarantees and all Indebtedness of
any Subsidiary which has also guaranteed the Notes) and (ii) all Indebtedness of
the Company and its Subsidiaries secured by Liens other than Indebtedness
secured by (x) Liens permitted by subparagraphs (a) through (t), inclusive, of
Section 10.4. or (y) Liens as to which the Company or such Subsidiary has made,
or caused to be made, effective provision whereby the Notes are equally and
ratably secured with the other obligations thereby secured in accordance with
Section 10.4.
     “property” or “properties” means, unless otherwise specifically limited,
real or personal property of any kind, tangible or intangible, choate or
inchoate.

B-9



--------------------------------------------------------------------------------



 



     “Proposed Prepayment Date” has the meaning set forth in Section 8.7(c)
hereof.
     “Purchasers” means the purchasers of the Notes named in Schedule A hereto.
     “QPAM Exemption” means Prohibited Transaction Class Exemption 84-14 issued
by the United States Department of Labor.
     “Qualified Institutional Buyer” means any Person who is a qualified
institutional buyer within the meaning of such term as set forth in
Rule 144(a)(1) under the Securities Act.
     “Ratable Portion” means, with respect to any Note, an amount equal to the
product of (x) the amount equal to the net proceeds being so applied to the
prepayment of Senior Indebtedness in accordance with Section 10.5(2), multiplied
by (y) a fraction the numerator of which is the outstanding principal amount of
such Note and the denominator of which is the aggregate principal amount of
Senior Indebtedness of the Company and its Subsidiaries being prepaid pursuant
to Section 10.5(2).
     “Required Holders” means, at any time, the holders of not less than 51% in
principal amount of the Notes at the time outstanding (exclusive of Notes then
owned by the Company or any of its Affiliates and any Notes held by parties who
are contractually required to abstain from voting with respect to matters
affecting the holders of the Notes).
     “Responsible Officer” means any Senior Financial Officer and any other
officer of the Company with responsibility for the administration of the
relevant portion of this Agreement.
     “SEC” shall mean the Securities and Exchange Commission of the United
States, or any successor thereto.
     “Securities Act” means the Securities Act of 1933, as amended from time to
time.
     “Securitization Transaction” means any financing transaction or series of
financing transactions (including factoring arrangements) pursuant to which the
Company or any Subsidiary may sell, convey or otherwise transfer, or grant a
security interest in, accounts, payments, receivables, rights to future lease
payments or residuals or similar rights to payment to a special purpose
subsidiary or affiliate of the Company.
     “Senior Indebtedness” means, as of the date of any determination thereof,
all Consolidated Indebtedness, other than Subordinated Indebtedness.
     “Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Company.
     “Series” means any series of Notes issued pursuant to this Agreement.
     “Series A Notes” is defined in Section 1 of this Agreement.

B-10



--------------------------------------------------------------------------------



 



     “Series B Notes” is defined in Section 1 of this Agreement.
     “Series C Notes” is defined in Section 1 of this Agreement.
     “Subordinated Indebtedness” means all unsecured Indebtedness of the Company
which shall contain or have applicable thereto subordination provisions
providing for the subordination thereof to other Indebtedness of the Company
(including, without limitation, the obligations of the Company under this
Agreement or the Notes).
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Capital Stock having ordinary voting power for the election of
directors or other governing body (other than Capital Stock having such power
only by reason of the happening of a contingency) are at the time beneficially
owned, or the management of which is otherwise controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise specified, all references herein to a “Subsidiary” shall refer to a
Subsidiary of the Company.
     “Subsidiary Guarantor” means each Subsidiary which is party to the
Subsidiary Guaranty.
     “Subsidiary Guaranty” is defined in Section 2.2 of this Agreement.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts.

B-11



--------------------------------------------------------------------------------



 



     “SVO” means the Securities Valuation Office of the NAIC or any successor to
such Office.
     “Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
the balance sheet under Agreement Accounting Principles.
     “UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.
     “USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
     “Voting Stock” means, with respect to any Person, Capital Stock issued by
such Person, the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.
     “Wholly Owned Subsidiary” means, at any time, any Subsidiary one hundred
percent of all of the equity interests (except directors’ qualifying shares) and
voting interests of which are owned by any one or more of the Company and the
Company’s other Wholly Owned Subsidiaries at such time.

B-12



--------------------------------------------------------------------------------



 



[Form of Series A Note]
     This Note has not been registered pursuant to the Securities Act of 1933,
as amended, or under the securities laws of any state. This Note may be offered
or sold only if registered under applicable securities laws or if an exemption
from such registration is available. This Note is subject to certain additional
restrictions on transfer set forth in the Note Purchase Agreement (defined
below).
Teledyne Technologies Incorporated
4.04% Senior Note, Series A, due September 15, 2015

No. [                    ]   [Date] $[                             ]   PPN
879360 A*6

     For Value Received, the undersigned, Teledyne Technologies Incorporated
(herein called the “Company”), a corporation organized and existing under the
laws of the State of Delaware, hereby promises to pay to
[                                                            ] or registered
assigns, the principal sum of [                                        ] Dollars
(or so much thereof as shall not have been prepaid) on September 15, 2015 with
interest (computed on the basis of a 360-day year of twelve 30-day months)
(a) on the unpaid balance hereof at the rate equal to 4.04% per annum, as may be
adjusted pursuant to the terms of the hereinafter defined Note Purchase
Agreement, from the date hereof, payable semi-annually, (i) with respect to the
stated rate of interest, on the 15th day of March and September in each year and
at maturity and (ii) with respect to the Interest Rate Adjustment (if any), on
the 15th day of September and March next succeeding the Company’s election to
apply the Elevated Ratio (as defined in the Note Purchase Agreement) and at
maturity, in each case, commencing on March 15, 2011, until the principal hereof
shall have become due and payable, and (b) to the extent permitted by law, at a
rate per annum from time to time equal to 2% above the Applicable Interest Rate,
on any overdue payment of interest and, during the continuance of an Event of
Default, on the unpaid balance hereof and on any overdue payment of any
Make-Whole Amount, payable semiannually as aforesaid (or, at the option of the
registered holder hereof, on demand).
     Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at the principal office of Banc of America Securities LLC in New York,
New York or at such other place as the Company shall have designated by written
notice to the holder of this Note as provided in the Note Purchase Agreement
referred to below.
     This Note is one of a series of Senior Notes (herein called the “Notes”)
issued pursuant to the Note Purchase Agreement, dated as of May 12, 2010 (as
from time to time amended, supplemented or modified, the “Note Purchase
Agreement”), between the Company and the respective Purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
Exhibit 1(a)
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



representations set forth in Section 6.3 of the Note Purchase Agreement,
provided, that in lieu of such representation in Section 6.3, such holder may
(in reliance upon information provided by the Company, which shall not be
unreasonably withheld) make a representation to the effect that the purchase by
any holder of any Note will not constitute a non-exempt prohibited transaction
under section 406(a) of ERISA. Unless otherwise indicated, capitalized terms
used in this Note shall have the respective meanings ascribed to such terms in
the Note Purchase Agreement.
     This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.
     This Note is subject to optional prepayment, in whole or from time to time
in part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.
     Pursuant to the Subsidiary Guaranty Agreement dated as of September [___],
2010 (as amended, restated or otherwise modified from time to time, the
“Subsidiary Guaranty”), certain Subsidiaries of the Company have absolutely and
unconditionally guaranteed payment in full of the principal of, Make-Whole
Amount, if any, and interest on this Note and the performance by the Company of
its obligations contained in the Note Purchase Agreement all as more fully set
forth in said Subsidiary Guaranty.
     If an Event of Default, as defined in the Note Purchase Agreement, occurs
and is continuing, the principal of this Note may be declared or otherwise
become due and payable in the manner, at the price (including any applicable
Make-Whole Amount) and with the effect provided in the Note Purchase Agreement.
     This Note shall be construed and enforced in accordance with, and the
rights of the issuer and holder hereof shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would require the application of the laws of a jurisdiction other than such
State.

            Teledyne Technologies Incorporated
      By           Name:           Title:        

E-1(a)-2

 



--------------------------------------------------------------------------------



 



[Form of Series B Note]
     This Note has not been registered pursuant to the Securities Act of 1933,
as amended, or under the securities laws of any state. This Note may be offered
or sold only if registered under applicable securities laws or if an exemption
from such registration is available. This Note is subject to certain additional
restrictions on transfer set forth in the Note Purchase Agreement (defined
below).
Teledyne Technologies Incorporated
4.74% Senior Note, Series B, due September 15, 2017

No. [                    ]   [Date] $[                              ]   PPN
879360 A@4

     For Value Received, the undersigned, Teledyne Technologies Incorporated
(herein called the “Company”), a corporation organized and existing under the
laws of the State of Delaware, hereby promises to pay to
[                                                            ] or registered
assigns, the principal sum of [                                        ] Dollars
(or so much thereof as shall not have been prepaid) on September 15, 2017 with
interest (computed on the basis of a 360-day year of twelve 30-day months)
(a) on the unpaid balance hereof at the rate equal to 4.74% per annum, as may be
adjusted pursuant to the terms of the hereinafter defined Note Purchase
Agreement, from the date hereof, payable semi-annually, (i) with respect to the
stated rate of interest, on the 15th day of March and September in each year and
at maturity and (ii) with respect to the Interest Rate Adjustment (if any), on
the 15th day of September and March next succeeding the Company’s election to
apply the Elevated Ratio (as defined in the Note Purchase Agreement) and at
maturity, in each case, commencing on March 15, 2011, until the principal hereof
shall have become due and payable, and (b) to the extent permitted by law, at a
rate per annum from time to time equal to 2% above the Applicable Interest Rate,
on any overdue payment of interest and, during the continuance of an Event of
Default, on the unpaid balance hereof and on any overdue payment of any
Make-Whole Amount, payable semiannually as aforesaid (or, at the option of the
registered holder hereof, on demand).
     Payments of principal of, interest on and any prepayment premium with
respect to this Note are to be made in lawful money of the United States of
America at the principal office of Banc of America Securities LLC in New York,
New York or at such other place as the Company shall have designated by written
notice to the holder of this Note as provided in the Note Purchase Agreement
referred to below.
     This Note is one of a series of Senior Notes (herein called the “Notes”)
issued pursuant to the Note Purchase Agreement, dated as of May 12, 2010 (as
from time to time amended, supplemented or modified, the “Note Purchase
Agreement”), between the Company and the respective Purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
Exhibit 1(b)
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



representations set forth in Section 6 of the Note Purchase Agreement, provided,
that in lieu of such representation in Section 6.3, such holder may (in reliance
upon information provided by the Company, which shall not be unreasonably
withheld) make a representation to the effect that the purchase by any holder of
any Note will not constitute a non-exempt prohibited transaction under section
406(a) of ERISA. Unless otherwise indicated, capitalized terms used in this Note
shall have the respective meanings ascribed to such terms in the Note Purchase
Agreement.
     This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.
     This Note is subject to optional prepayment, in whole or from time to time
in part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.
     Pursuant to the Subsidiary Guaranty Agreement dated as of September [___],
2010 (as amended, restated or otherwise modified from time to time, the
“Subsidiary Guaranty”), certain Subsidiaries of the Company have absolutely and
unconditionally guaranteed payment in full of the principal of, Prepayment
Premium, if any, and interest on this Note and the performance by the Company of
its obligations contained in the Note Purchase Agreement all as more fully set
forth in said Subsidiary Guaranty.
     If an Event of Default, as defined in the Note Purchase Agreement, occurs
and is continuing, the principal of this Note may be declared or otherwise
become due and payable in the manner, at the price (including any applicable
Make-Whole Amount) and with the effect provided in the Note Purchase Agreement.
     This Note shall be construed and enforced in accordance with, and the
rights of the issuer and holder hereof shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would require the application of the laws of a jurisdiction other than such
State.

            Teledyne Technologies Incorporated
      By           Name:           Title:        

E-1(b)-2

 



--------------------------------------------------------------------------------



 



[Form of Series C Note]
     This Note has not been registered pursuant to the Securities Act of 1933,
as amended, or under the securities laws of any state. This Note may be offered
or sold only if registered under applicable securities laws or if an exemption
from such registration is available. This Note is subject to certain additional
restrictions on transfer set forth in the Note Purchase Agreement (defined
below).
Teledyne Technologies Incorporated
5.30% Senior Note, Series C, due September 15, 2020

No. [                    ]   [Date] $[                              ]   PPN
879360 A#2

     For Value Received, the undersigned, Teledyne Technologies Incorporated
(herein called the “Company”), a corporation organized and existing under the
laws of the State of Delaware, hereby promises to pay to
[                                                            ] or registered
assigns, the principal sum of [                                        ] Dollars
(or so much thereof as shall not have been prepaid) on September 15, 2020 with
interest (computed on the basis of a 360-day year of twelve 30-day months)
(a) on the unpaid balance hereof at the rate equal to 5.30% per annum, as may be
adjusted pursuant to the terms of the hereinafter defined Note Purchase
Agreement, from the date hereof, payable semi-annually, (i) with respect to the
stated rate of interest, on the 15th day of March and September in each year and
at maturity and (ii) with respect to the Interest Rate Adjustment (if any), on
the 15th day of September and March next succeeding the Company’s election to
apply the Elevated Ratio (as defined in the Note Purchase Agreement) and at
maturity, in each case, commencing on March 15, 2011, until the principal hereof
shall have become due and payable, and (b) to the extent permitted by law, at a
rate per annum from time to time equal to 2% above the Applicable Interest Rate,
on any overdue payment of interest and, during the continuance of an Event of
Default, on the unpaid balance hereof and on any overdue payment of any
Make-Whole Amount, payable semiannually as aforesaid (or, at the option of the
registered holder hereof, on demand).
     Payments of principal of, interest on and any prepayment premium with
respect to this Note are to be made in lawful money of the United States of
America at the principal office of Banc of America Securities LLC in New York,
New York or at such other place as the Company shall have designated by written
notice to the holder of this Note as provided in the Note Purchase Agreement
referred to below.
     This Note is one of a series of Senior Notes (herein called the “Notes”)
issued pursuant to the Note Purchase Agreement, dated as of May 12, 2010 (as
from time to time amended, supplemented or modified, the “Note Purchase
Agreement”), between the Company and the respective Purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
Exhibit 1(c)
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



representations set forth in Section 6 of the Note Purchase Agreement, provided,
that in lieu of the representation in Section 6.3, such holder may (in reliance
upon information provided by the Company, which shall not be unreasonably
withheld) make a representation to the effect that the purchase by any holder of
any Note will not constitute a non-exempt prohibited transaction under section
406(a) of ERISA. Unless otherwise indicated, capitalized terms used in this Note
shall have the respective meanings ascribed to such terms in the Note Purchase
Agreement.
     This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.
     This Note is subject to optional prepayment, in whole or from time to time
in part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.
     Pursuant to the Subsidiary Guaranty Agreement dated as of September  , 2010
(as amended, restated or otherwise modified from time to time, the “Subsidiary
Guaranty”), certain Subsidiaries of the Company have absolutely and
unconditionally guaranteed payment in full of the principal of, Prepayment
Premium, if any, and interest on this Note and the performance by the Company of
its obligations contained in the Note Purchase Agreement all as more fully set
forth in said Subsidiary Guaranty.
     If an Event of Default, as defined in the Note Purchase Agreement, occurs
and is continuing, the principal of this Note may be declared or otherwise
become due and payable in the manner, at the price (including any applicable
Make-Whole Amount) and with the effect provided in the Note Purchase Agreement.
     This Note shall be construed and enforced in accordance with, and the
rights of the issuer and holder hereof shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would require the application of the laws of a jurisdiction other than such
State.

            Teledyne Technologies Incorporated
      By           Name:           Title:        

E-1(c)-2

 